       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 1 of 131




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
RENEWABLE FUELS ASSOCIATION               )
AND GROWTH ENERGY,                        )
                                          )
                  Plaintiffs,             )
                                          )
      v.                                  )      Civil Action No. 18-2031
                                          )
UNITED STATES ENVIRONMENTAL               )
PROTECTION AGENCY, AND                    )
UNITED STATES DEPARTMENT OF ENERGY, )
                                          )
                  Defendants.             )
__________________________________________)


           PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR MOTION
                     FOR PARTIAL SUMMARY JUDGMENT




Matthew W. Morrison (D.C. Bar No.         Seth P. Waxman (D.C. Bar No. 257337)
  436125)                                 David M. Lehn (D.C. Bar No. 496847)
Shelby L. Dyl (D.C. Bar No. 1644996)      Claire H. Chung (D.C. Bar No. 1048003)
PILLSBURY WINTHROP SHAW PITTMAN LLP       WILMER CUTLER PICKERING
1200 Seventeenth Street, NW                  HALE AND DORR LLP
Washington, DC 20036                      1875 Pennsylvania Avenue, NW
(202) 663-8036                            Washington, DC 20006
matthew.morrison@pillsburylaw.com         (202) 663-6000
shelby.dyl@pillsburylaw.com               seth.waxman@wilmerhale.com
                                          david.lehn@wilmerhale.com
Counsel for Plaintiffs                    claire.chung@wilmerhale.com

                                          Counsel for Plaintiff Growth Energy
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 2 of 131




                                                   TABLE OF CONTENTS

                                                                                                                                           Page

INTRODUCTION .......................................................................................................................... 1

LEGAL AND FACTUAL BACKGROUND ................................................................................. 2

          A.         The Freedom of Information Act ............................................................................ 2

          B.         EPA’s Secret Small Refinery Exemptions .............................................................. 3

          C.         The Renewables Enhancement and Growth Support Rule ..................................... 5

          D.         Plaintiffs’ FOIA Requests ....................................................................................... 6

          E.         This Litigation ......................................................................................................... 7

                     1.         2016 and 2017 Small Refinery Exemption Decision Documents .............. 8
                     2.         2015 Small Refinery Exemption Decision Documents .............................. 8

STANDARD OF REVIEW ............................................................................................................ 9

ARGUMENT ................................................................................................................................ 10

          A.         EPA Unlawfully Withheld Information That Is Neither Commercial nor
                     Financial ................................................................................................................ 12

          B.         EPA Unlawfully Withheld Information That Was Not Obtained from a
                     Person .................................................................................................................... 13

          C.         EPA Unlawfully Withheld Information That Is Not Confidential........................ 15

          D.         EPA’s Refusal to Disclose the Requested Information Impermissibly
                     Creates Secret Law and Allows EPA to Exempt Refineries from
                     Congressionally Mandated Compliance Obligations Outside the Public
                     View ...................................................................................................................... 17

CONCLUSION ............................................................................................................................. 18




                                                                        i
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 3 of 131




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

                                                                Cases

Advanced Biofuels Ass’n v. Envtl. Prot. Agency,
   792 F. App’x 1 (D.C. Cir. 2019) ..........................................................................................1, 17

Am. Fuel & Petrochemical Mfrs. v. Envtl. Prot. Agency (“AFPM”),
   937 F.3d 559 (D.C. Cir. 2019) .........................................................................................3, 4, 17

Americans for Clean Energy v. EPA,
  864 F.3d 691 (D.C. Cir. 2017) ...............................................................................................1, 3

Bd. of Trade of City of Chicago v. Commodity Futures Trading Comm’n,
    627 F.2d 392 (D.C. Cir. 1980) .................................................................................................13

Bloomberg, L.P. v. Board of Governors of the Fed. Reserve Sys.,
   601 F.3d 143 (2d Cir. 2010).....................................................................................................14

Brayton v. Office of U.S. Trade Rep.,
   641 F.3d 521 (D.C. Cir. 2011) .................................................................................................10

Campbell v. U.S. Dep’t of Justice,
  164 F.3d 20 (D.C. Cir. 1998) ...................................................................................................10

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986) .................................................................................................................10

Coastal States Gas Corp. v. Dep’t of Energy,
   617 F.2d 854 (D.C. Cir. 1980) .................................................................................................17

Comptel v. FCC,
  910 F. Supp. 2d 100 (D.D.C. 2012) .............................................................................11, 12, 13

Food Mktg. Inst. v. Argus Leader Media,
   139 S. Ct. 2356 (2019) .......................................................................................................15, 16

Hermes Consolidated, LLC v. EPA,
   787 F.3d 568 (D.C. Cir. 2015) ...................................................................................................4

Judicial Watch, Inc. v. U.S. Postal Serv.,
   297 F. Supp. 2d 252 (D.D.C. 2004) .........................................................................................10

Kahn v. Fed. Motor Carrier Safety Admin.,
   648 F. Supp. 2d 31 (D.D.C. 2009) ...........................................................................................12




                                                                    ii
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 4 of 131




Kern Oil v. EPA,
   Case No. 19-1216.....................................................................................................................16

Milner v. U.S. Dep’t of Navy,
   562 U.S. 562 (2011) .................................................................................................................10

Nat’l Bus. Aviation Ass’n, Inc. v. FAA,
   686 F. Supp. 2d 80 (D.D.C. 2010) ...........................................................................................13

Nat’l Labor Relations Bd. v. Sears, Roebuck & Co.,
   421 U.S. 132 (1975) .................................................................................................................17

Neuman v. United States,
   70 F. Supp. 3d 416 (D.D.C. 2014) ...........................................................................................10

Niskanen Ctr., Inc. v. U.S. Dep’t of Energy,
   328 F.Supp.3d 1 (D.D.C. 2018) ...........................................................................................3, 10

Philadelphia Newspapers, Inc. v. Dep’t of Health & Human Servs.,
   69 F. Supp. 2d 63 (D.D.C. 1999) .............................................................................................14

Pub. Citizen Health Research Grp. v. Food & Drug Admin.,
   704 F.2d 1280 (D.C. Cir. 1983) ...............................................................................................12

Racal-Milgo Gov’t Sys., Inc. v. Small Bus. Admin.,
   559 F. Supp. 4 (D.D.C. 1981) ..................................................................................................12

Renewable Fuels Ass’n v. U.S. Envtl. Prot. Agency (“RFA”),
   948 F.3d 1206 (10th Cir. 2020) .....................................................................................1, 4, 5, 8

Dep’t of Air Force v. Rose,
   425 U.S. 352 (1976) .............................................................................................................2, 10

Vaughn v. Rosen,
   484 F.2d 820 (D.C. Cir. 1973) ...................................................................................................3

                                                       Statutes and Codes

United States Code
   Title 5, Section 522(b)(4) .........................................................................................................18
   Title 5, Section 551(2) .............................................................................................................11
   Title 5, Section 552(a)(3)(A)(ii) ................................................................................................3
   Title 5, Section 552(a)(4)(B)............................................................................................3, 9, 10
   Title 5, Section 552(b)(4) ...........................................................................................2, 3, 11, 18
   Title 42, Section 7545(o)(1)(k) ..................................................................................................3
   Title 42, Section 7545(o)(9)(A) .................................................................................................3
   Title 42, Section 7545(o)(9)(A)-(B) ..........................................................................................1
   Title 42, Section 7545(o)(9)(B) .................................................................................................4


                                                                   iii
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 5 of 131




                                                       Rules and Regulations

Federal Regulation
   Title 81, Section 80,828 .............................................................................................................5
   Title 81, Section 80,909 ...........................................................................................9, 11, 13, 14

Federal Rules of Civil Procedure
   Rule 56(c).................................................................................................................................10

                                                           Other Authorities

CVR Energy, Inc., Form 10-K filing with the U.S. Sec. & Exch. Comm’n 7
  (Fiscal Year Ending Dec. 31, 2019), https://investors.cvrenergy.com/sec-
  filings/sec-filing/10-k/0001376139-20-000015 .......................................................................15

EPA, RFS Small Refinery Exemptions, https://www.epa.gov/fuels-registration-
  reporting-and-compliance-help/rfs-small-refinery-exemptions .............................................4, 5

Erin Voegele, Wheeler: EPA to create public ‘dashboard’ on RFS waivers,
    Biodiesel Magazine (Aug. 2, 2018),
    http://www.biodieselmagazine.com/articles/2516423/wheeler-epa-to-create-
    public-dashboard-on-rfs-waivers ...............................................................................................5

Fuels Regulatory Streamlining Rule, at 175-176 (signed Oct. 15, 2020),
   https://www.epa.gov/sites/production/files/2020-10/documents/fuels-
   streamlining-fr-2020-10-15.pdf ...............................................................................................12

Jarrett Renshaw & Chris Prentice, Chevron, Exxon Seek ‘Small Refinery’ Waivers
    from U.S. Biofuels Law, Reuters (Apr. 12, 2018) ......................................................................5

Jarrett Renshaw, Chris Prentice, and Humeyra Pamuk, U.S. EPA stalls biofuel
    waiver transparency plan after White House blowback -sources, Reuters (Apr.
    30, 2019), https://www.reuters.com/article/usa-epa-biofuels/rpt-us-epa-stalls-
    biofuel-waiver-transparency-plan-after-white-house-blowback-sources-
    idUSL1N22C1Y0 ......................................................................................................................6

Marathon, Refining, https://www.marathonpetroleum.com/Operations/Refining/
  (last visited Oct. 21, 2020) .......................................................................................................15

Oil & Gas Journal, OGJ Survey Downloads, https://www.ogj.com/ogj-survey-
    downloads (last visited Oct. 26, 2020).....................................................................................15

Transcript of U.S. House of Representatives Energy and Commerce Committee,
   Subcommittee on Environment hearing on Fiscal Year 2019 Environmental
   Protection Agency Budget (April 26, 2018) ..............................................................................5




                                                                      iv
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 6 of 131




U.S. Dep’t of Justice, Exemption 4 after the Supreme Court’s Ruling in Food
   Marketing Institute v. Argus Leader Media (Oct. 4, 2019),
   https://www.justice.gov/oip/exemption-4-after-supreme-courts-ruling-food-
   marketing-institute-v-argus-leader-media................................................................................16




                                                             v
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 7 of 131




                                       INTRODUCTION

       Congress established the Renewable Fuel Standard (“RFS”) program “to force the market

to create ways to produce and use greater and greater volumes of renewable fuel each year.”

Americans for Clean Energy v. EPA (“ACE”), 864 F.3d 691, 710 (D.C. Cir. 2017). The program

accomplishes this by “requiring” oil refiners “to introduce increasing volumes of renewable fuel

into the transportation fuel supply” annually. ACE, 864 F.3d at 705. Congress also allowed EPA

to “exempt[]” “small” refineries from this obligation under certain circumstances. 42 U.S.C.

§ 7545(o)(9)(A)-(B). Consistent with Congress’s expectation, the number of exemptions

initially declined to just a handful, but starting with the 2016 compliance year, the number shot

up. The exempt volumes have grown so large that they are undermining the RFS program, to the

detriment of Plaintiffs’ members—producers of renewable fuel—and the country as a whole.

       The legality of these exemptions—and of the sudden increase in their number—is highly

suspect, for reasons the Tenth Circuit has already identified. Renewable Fuels Ass’n v. U.S.

Envtl. Prot. Agency (“RFA”), 948 F.3d 1206, 1214 (10th Cir. 2020). Yet, Plaintiffs have been

hamstrung in their ability to challenge EPA’s actions because EPA has been granting exemptions

in secret. Indeed, as the D.C. Circuit recently observed, the story of EPA’s administration of

RFS exemptions “paint[s] a troubling picture of intentionally shrouded and hidden agency law”

that leaves “those aggrieved by the agency’s actions”—such as Plaintiffs—“without a viable

avenue for judicial review.” Advanced Biofuels Ass’n v. Envtl. Prot. Agency, 792 F. App’x 1, 5

(D.C. Cir. 2019).

       In hopes of bringing EPA’s secret exemption decisions into the light so that they can be

challenged and reviewed by the courts, Plaintiffs submitted several Freedom of Information Act

(“FOIA”) requests to EPA seeking, among other records, the final agency documents granting or

denying exemptions for compliance years 2015-2018 (“Decision Documents”). After years of
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 8 of 131




foot dragging, EPA finally released some of those documents to Plaintiffs, but in doing so, EPA

redacted key pieces of information: the name and location of the exempt refineries and the name

of their parent company, leaving Plaintiffs in the dark as to who exactly received the exemptions.

EPA claims those pieces of information are covered by FOIA Exemption 4, which reaches

“commercial or financial information obtained from a person and privileged or confidential.” 5

U.S.C. § 552(b)(4).

       Exemption 4 plainly does not apply to the withheld information—and worse, EPA knows

it, for it previously recognized that such information is not “obtained from a person.” Further,

the information is not “commercial or financial,” nor has not been treated as confidential by

refineries. In short, the information meets none of the elements of Exemption 4. But more

fundamentally, and more worrisome, EPA’s refusal to disclose the basic information regarding

its exemption decisions means it is impermissibly making a secret body of law, reducing

nationally mandatory volume requirements outside of the public’s view and beyond the reach of

adversely affected entities who would seek judicial review.

       For these reasons, the Court should grant this motion, determine that the redacted

information is not exempt from mandatory FOIA disclosure, and compel EPA to disclose that

information to Plaintiffs. Plaintiffs reserve the right to challenge any other withholdings by EPA

in response to their FOIA requests, whether those withholdings have already occurred or occur in

a future response.

                         LEGAL AND FACTUAL BACKGROUND

       A.      The Freedom of Information Act

       Congress’s “objective” in enacting the Freedom of Information Act was “to pierce the

veil of administrative secrecy and to open agency action to the light of public scrutiny.” Dep’t of

Air Force v. Rose, 425 U.S. 352, 361 (1976) (quotation marks omitted). Accordingly, “FOIA


                                                 2
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 9 of 131




was drafted with the objective of affording the public maximum access to most government

records.” Niskanen Ctr., Inc. v. U.S. Dep’t of Energy, 328 F.Supp.3d 1, 9 (D.D.C. 2018) (citing

Vaughn v. Rosen, 484 F.2d 820, 823 (D.C. Cir. 1973)). FOIA requires that federal agencies

make records “promptly available to any person” upon request. 5 U.S.C. § 552(a)(3)(A)(ii).

FOIA Exemption 4 permits (but does not require) agencies to withhold “trade secrets and

commercial or financial information obtained from a person and privileged or confidential.” Id.

§552(b)(4).

       This Court “has jurisdiction to enjoin the agency from withholding agency records and to

order the production of any agency records improperly withheld.” Id. § 552(a)(4)(B).

       B.      EPA’s Secret Small Refinery Exemptions

       “To move the United States toward greater energy independence and security” and “to

increase the production of clean renewable fuels,” Congress established the Renewable Fuel

Standard (“RFS”) Program, the current incarnation of which took effect in 2009. Am. Fuel &

Petrochemical Mfrs. v. Envtl. Prot. Agency (“AFPM”), 937 F.3d 559, 568 (D.C. Cir. 2019)

(quotation marks omitted). The RFS program was “designed to force the market to create ways

to produce and use greater and greater volumes of renewable fuel each year.” ACE, 864 F.3d at

710; see AFPM, 937 F.3d at 568. The program accomplishes this by “requiring upstream market

participants such as refiners and importers to introduce increasing volumes of renewable fuel

into the transportation fuel supply” annually. ACE, 864 F.3d at 705; see AFPM, 937 F.3d at 568.

       Congress initially “exempt[ed]” all “small” refineries—refineries whose “average

aggregate daily crude oil throughput for a calendar year … does not exceed 75,000 barrels,”

§ 7545(o)(1)(k)—from their RFS obligations, § 7545(o)(9)(A), and allowed EPA to then “extend

the exemption” for individual refineries “if they demonstrate that compliance would inflict

‘disproportionate economic hardship’” on them. AFPM, 937 F.3d at 571 (quoting


                                                3
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 10 of 131




§ 7545(o)(9)(B)). In the first two years of the program, fifty-nine small refineries were exempt.

See Ex. A, Dep’t of Energy’s March 2011 Small Refinery Exemption Study at 26. Because

“[t]he statute contemplates a ‘temporary’ exemption for these entities ‘with an eye toward

eventual compliance with the renewable fuels program for all refineries,’ … [t]hat number

should have tapered down” thereafter. RFA, 948 F.3d at 1246 (quoting Hermes Consolidated,

LLC v. EPA, 787 F.3d 568, 578 (D.C. Cir. 2015)). And it did, for a time, eventually dwindling to

seven for 2015. EPA, RFS Small Refinery Exemptions, https://www.epa.gov/fuels-registration-

reporting-and-compliance-help/rfs-small-refinery-exemptions.

       Starting with the 2016 compliance year, however, EPA began to dramatically increase the

number of exemptions: 19 for 2016, 35 for 2017, and 31 for 2018. Id. All told, these

exemptions covered more than 4 billion gallons of renewable fuel. Id. Because EPA did not

adjust the volume obligations to account for the exemptions it granted for those years, the

exempt “gallons of renewable fuel simply [went] unproduced,” resulting in a “renewable-fuel

shortfall” relative to the nationally required amounts. AFPM, 937 F.3d at 571. These

exemptions effectively halted the growth in renewable fuel use that Congress intended to force

and deprived the country of the benefits that Congress intended the RFS program to provide.

       The legality of this ramp-up in exemptions is dubious, for reasons the Tenth Circuit has

identified. For example, EPA has unlawfully granted some exemptions without finding that

“compliance with the renewable fuels mandate” itself would cause the refinery “disproportionate

economic hardship.” RFA, 948 F.3d at 1214. And EPA has repeatedly “exceeded its statutory

authority in granting” exemptions for 2016, 2017, and 2018 to refineries that had not

“consistently received an exemption in the years preceding [their exemption] petition,” id.;

because EPA may exempt a refinery for a given year only by “extend[ing]” its exemption from




                                                4
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 11 of 131




the prior year, id., it is categorically unlawful for the number of exemptions to increase above its

lowest annual total.

       EPA has granted these exemptions in secret. EPA initially refused to publicly release any

information about the exemptions it was granting. The public learned about the increase in

exemptions only through anonymously sourced media reports in the spring of 2018. See e.g.,

Jarrett Renshaw & Chris Prentice, Chevron, Exxon Seek ‘Small Refinery’ Waivers from U.S.

Biofuels Law, Reuters (Apr. 12, 2018), which were confirmed by the EPA Administrator during

a congressional hearing, Transcript of U.S. House of Representatives Energy and Commerce

Committee, Subcommittee on Environment hearing on Fiscal Year 2019 Environmental

Protection Agency Budget at ll.1231-32, 4371-81 (April 26, 2018). Later, under pressure from

Congress and the public, EPA created an online “dashboard” through which it periodically

releases updates on the aggregate number of exemptions and the corresponding aggregate

amount of renewable fuel covered by the exemptions. See RFS Small Refinery Exemptions; Erin

Voegele, Wheeler: EPA to create public ‘dashboard’ on RFS waivers, Biodiesel Magazine (Aug.

2, 2018), http://www.biodieselmagazine.com/articles/2516423/wheeler-epa-to-create-public-

dashboard-on-rfs-waivers.

          C.    The Renewables Enhancement and Growth Support Rule

          In 2016, EPA proposed the Renewables Enhancement and Growth Support (“REGS”)

Rule, 81 Fed. Reg. 80,828 (Nov. 16, 2016). Under the REGS Rule, EPA would not withhold

five basic data elements relating to petitions for small-refinery exemptions: [1] “the petitioner’s

name, [2] the name and location of the facility for which [the exemption] was requested, [3] the

general nature of the relief requested, [4] the time period for which [the exemption] was

requested, and [5] the extent to which EPA granted or denied the requested” exemption. Id. at

80,909.


                                                 5
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 12 of 131




       In its proposal, EPA explained that “basic facts related to government decisions are …

not entitled to CBI [confidential business information] treatment under FOIA Exemption 4,” and

this “clearly delineated set of basic information related to [EPA’s] decisions on small

refinery/refiner exemption petitions is not entitled to treatment as CBI, since it is inherently part

of the EPA’s decisions and is not ‘obtained from a person’ outside of government.” Id. EPA

further explained that “parties cannot claim as CBI information related to EPA’s internal

workload, since the matters that the EPA has decided to work on reflect an EPA decision, and

those decisions were not ‘obtained from a person’ outside of government.” Id. Therefore, EPA

concluded that “once a small refinery/refiner petition is accepted by the EPA for processing, and

added to the queue of projects that are pending EPA evaluation, basic information regarding the

matter is not entitled to treatment as CBI.” Id.

       On April 11, 2019, EPA published on its website a Request for Further Comment on its

REGS Rule proposal that the five basic data elements regarding small refinery exemptions do not

qualify for Exemption 4. See Ex. B. EPA has never finalized the REGS Rule or the position

presented in the proposed REGS Rule that the five basic data elements pertaining to small

refinery exemptions do not qualify for Exemption 4. Jarrett Renshaw, Chris Prentice, and

Humeyra Pamuk, U.S. EPA stalls biofuel waiver transparency plan after White House blowback

-sources, Reuters (Apr. 30, 2019), https://www.reuters.com/article/usa-epa-biofuels/rpt-us-epa-

stalls-biofuel-waiver-transparency-plan-after-white-house-blowback-sources-idUSL1N22C1Y0.

       D.        Plaintiffs’ FOIA Requests

       In 2018, Plaintiffs submitted to EPA certain FOIA requests for information relating to

small refinery exemptions. For example:

            i.      On April 4, 2018, RFA submitted a FOIA request seeking records relating to

                    petitions for extensions of small refinery exemptions under the RFS program,


                                                   6
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 13 of 131




                         including “[a]ny and all documents granting or denying a small refinery or

                         small refiner extension request considered in 2016, 2017, and 2018.” Pls.’

                         Stmt. of Undisputed Material Facts (“SOF”) ¶ 2.

               ii.       On July 23, 2018 Growth Energy submitted a FOIA request seeking, among

                         others, “every record embodying a determination by EPA that a refiner or

                         refinery is exempt” from compliance with their RFS obligations. SOF ¶ 6.

               iii.      On July 26, 2018, RFA submitted a FOIA request seeking “[e]very record that

                         contains basic facts concerning small refinery exemptions that were granted

                         by EPA for compliance years 2016 and after,” “includ[ing] the small refiner

                         or small refinery petitioner’s name[ and] the name and location of the facility

                         for which relief was requested.” SOF ¶ 3.1

          E.          This Litigation

          After EPA failed to respond to these FOIA requests in a timely manner, Plaintiffs filed

this suit on August 30, 2018. EPA subsequently agreed to process responsive records according

to a three-phase production schedule. See ECF No. 19. Before producing responsive records,

EPA provided the refineries an opportunity to assert Exemption 4. Some refineries waived or

abandoned any claim that their records are exempt from FOIA, but others asserted that some

information in the responsive records was covered by Exemption 4, and accordingly EPA

withheld or redacted that information. More specifically:




1
    Around the same time, RFA and Growth Energy, as well as Growth Energy member POET, submitted to EPA
    (and the Department of Energy) additional FOIA requests for records regarding small refinery exemptions. See
    SOF ¶¶ 2-8. EPA has been processing these additional FOIA requests together with the ones described above.
    To the extent these additional requests sought the records at issue in this motion, they are duplicative of the
    requests described above.


                                                          7
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 14 of 131




               1.     2016 and 2017 Small Refinery Exemption Decision Documents

       As part of Phase I, on July 31, 2019, January 31, 2020, and February 18, 2020, EPA

produced certain agency documents to Plaintiffs in response to their 2018 FOIA requests. Over

the course of these three productions, EPA produced fifty-five Decision Documents granting or

denying small refinery exemptions for 2016 and 2017. SOF ¶¶ 11, 13-14. But EPA redacted the

refinery’s name and location from eight of the 2016 and 2017 Decision Documents and redacted

the refinery’s name and location, as well as the parent company’s name, from nineteen of the

2016 and 2017 Decision Documents. SOF ¶¶ 13-14. EPA claimed that this redacted information

was exempt from disclosure under Exemption 4. Id.

               2.     2015 Small Refinery Exemption Decision Documents

       The parties previously agreed that EPA would first review the 2016 and 2017 Decision

Documents, but in March 2020 Plaintiffs requested that EPA prioritize the 2015 Decision

Documents. SOF ¶ 15. The 2015 Decision Documents took on an increased significance

following the Tenth Circuit’s decision in RFA, which held that EPA may grant an application to

extend a small refinery exemption for a given compliance year only if the applicant refinery was

exempt for all prior compliance years under the RFS program. Because only seven refineries

received an exemption extension for 2015, only those seven refineries—at most—could ever

receive an exemption extension in the future, and therefore at least twelve exemption extensions

granted for 2016, at least twenty-eight granted for 2017, and at least twenty-four granted for

2018 were invalid.

       In discussions with EPA regarding production of the 2015 Decision Documents,

Plaintiffs offered to delay the processing of the remaining documents from Phases II and III if

EPA would agree to produce records for compliance year 2015 without redacting the five data

elements that EPA previously said in its proposed REGS Rule are not covered by Exemption 4


                                                 8
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 15 of 131




and should not be withheld, including the name of the company submitting the petition and the

name and location of each refinery for which relief was requested. See 81 Fed. Reg. at 80,909;

supra at 6. After EPA refused to agree to produce the five requested data elements, Plaintiffs

requested a status conference with this Court. A status conference was held on July 23, 2020,

where this Court ordered EPA to produce the five data elements for the 2015 Decision

Documents by September 10, 2020, unless such information was claimed as CBI. See Minute

Order, July 23, 2020; SOF ¶ 16. Plaintiffs agreed to a stay in the processing of Phase II and

Phase III documents until EPA produced these five data elements for the 2015 Decision

Documents. Id.

       On September 10, 2020, EPA produced four 2015 Decision Documents without redacting

any of the five data elements. SOF ¶ 17. Because the refineries implicated by the other 2015

Decision Documents claimed the five data elements were covered by Exemption 4, EPA

conducted a confidentiality review for those documents. On September 24, 2020, EPA released

twelve more 2015 Decision Documents; from seven of those, EPA redacted the name and

location of the refinery and the name of the parent company. SOF ¶ 18. EPA claimed that

information was exempt from disclosure under Exemption 4. Id.

       In total, EPA has produced to Plaintiffs fifty-five Decision Documents for exemptions

granted for compliance years 2016 and 2017, and excerpts of sixteen 2015 Decision Documents.

But, asserting FOIA Exemption 4, EPA redacted the name and location of exempt refinery from

thirty-four of these Decision Documents, and redacted the name of the parent oil company from

twenty-six of these Decision Documents. This motion challenges those redactions.

                                  STANDARD OF REVIEW

       The court reviews de novo EPA’s withholding of records. 5 U.S.C. § 552(a)(4)(B). The

court must “analyze all underlying facts and inferences in the light most favorable to the FOIA


                                                9
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 16 of 131




requester.” Neuman v. United States, 70 F. Supp. 3d 416, 421 (D.D.C. 2014). Summary

judgment is appropriate where the moving party has shown that there are no genuine issues of

material fact and that the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The “vast majority of FOIA

cases” are appropriately resolved on summary judgment. Brayton v. Office of U.S. Trade Rep.,

641 F.3d 521, 527 (D.C. Cir. 2011).

         With “the basic policy that disclosure, not secrecy, is the dominant objective of the Act”

in mind, Dep’t of Air Force v. Rose, 425 U.S. 352, 353 (1976), FOIA’s nine exemptions from

disclosure “are explicitly made exclusive and must be narrowly construed.” Milner v. U.S. Dep’t

of Navy, 562 U.S. 562, 565 (2011). “The Government, as a result, bears the burden of

demonstrating that at least one exemption applies to all documents or excerpts it seeks to

withhold.” Niskanen, 328 F. Supp. 3d at 9; see 5 U.S.C. § 552(a)(4)(B) (“[T]he burden is on the

agency to sustain its action.”). EPA must provide detailed and specific information

demonstrating “that material withheld is logically within the domain of the exemption claimed.”

Campbell v. U.S. Dep’t of Justice, 164 F.3d 20, 30 (D.C. Cir. 1998). Even where an exemption

may apply in part, the agency must also “distinguish exempt from non-exempt material within

each document.” Judicial Watch, Inc. v. U.S. Postal Serv., 297 F. Supp. 2d 252, 257 (D.D.C.

2004).

                                           ARGUMENT

         EPA has failed to meet its burden of justifying its assertion of Exemption 4 to withhold

information that is responsive to Plaintiffs’ FOIA requests. Plaintiffs are therefore entitled to a

declaratory judgment finding EPA in violation of FOIA and to injunctive relief directing

production of the unlawfully withheld information.




                                                 10
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 17 of 131




          In responding to Plaintiffs’ requests for Decision Documents granting or denying small

refinery exemptions for years 2015-2017, EPA has withheld the requesting company’s name in

twenty-six of the Decision Documents and withheld the name and location of the specific

refineries for which an exemption was sought in thirty-four of the Decision Documents by

claiming such information is exempt from disclosure under FOIA Exemption 4.2 This exemption

allows agencies to withhold “trade secrets and commercial or financial information obtained

from a person [that is] privileged or confidential.” 5 U.S.C. § 552(b)(4). EPA has not asserted

that the withheld information includes “trade secrets” or is “privileged,” so at issue is whether

the information is (1) commercial or financial, (2) obtained from a person,3 and (3) confidential.

See Comptel v. FCC, 910 F. Supp. 2d 100, 114 (D.D.C. 2012). The withheld information fails to

satisfy any of these required elements, let alone all of them. More fundamentally, EPA’s refusal

to disclose the names and locations of companies and refineries receiving exemptions means that

EPA is thwarting the public’s ability to challenge those exemptions and thus is creating secret

law. That is impermissible, regardless of whether FOIA Exemption 4 otherwise applies.4


2
    As noted earlier, the proposed REGS Rule identified five basic data elements relating to small refinery
    exemptions that should not be withheld under Exemption 4. 81 Fed. Reg. at 80,909; supra at 6. This Motion
    addresses the first two of these data points—the name of the company requesting the exemption and the name
    and location of the refinery for which the relief was requested—because EPA disclosed the other three (the nature
    of relief requested, the time period for which relief was requested, and the extent to which EPA granted or denied
    the requested relief). EPA has thus conceded that those other data elements are not covered by Exemption 4—
    correctly, for the same reasons that the two data elements EPA did withhold are not actually covered by
    Exemption 4. Consequently, an order by this Court requiring that EPA produce the unlawfully withheld
    information should make clear that EPA may not withhold any of the five of data elements.
3
    A “person” under FOIA includes “an individual, partnership, corporation, association, or public or private
    organization other than an agency.” 5 U.S.C. § 551(2).
4
    EPA’s position is inconsistent with its determinations in other fuels programs under the Clean Air Act, including
    other programs offering hardship exemptions. For example, in EPA’s recent final “Fuels Regulatory
    Streamlining Rule,” EPA determined that such information should not be withheld under Exemption 4:
       “EPA is providing an express indication that we may release certain basic information incorporated into EPA
       actions on petitions and submissions, as well as information contained in submissions to EPA under part 1090
       without further notice, and that such information will not be entitled to confidential treatment. In particular,
       this decision applies to requests under the following processes: R&D testing exemptions under 40 CFR
       1090.610, hardship exemptions under 40 CFR 1090.635 . . . . [T]o improve processing of information requests



                                                          11
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 18 of 131




        A.       EPA Unlawfully Withheld Information That Is Neither Commercial nor
                 Financial

        The names of companies and the names and locations of refineries that seek exemptions

from their compliance obligations under the RFS program are plainly not “commercial or

financial” information covered by FOIA Exemption 4.

        “Not every bit of information submitted to the government by a commercial entity

qualifies for protection under Exemption 4.” Pub. Citizen Health Research Grp. v. Food & Drug

Admin., 704 F.2d 1280, 1290 (D.C. Cir. 1983). “[T]he question of whether information is

‘commercial’ boils down to a common sense inquiry into whether the proponent has a business

interest in that information. Similarly, the question of whether information is ‘financial’ is

simply the question of whether that information pertains to money, investments, and the like.”

Kahn v. Fed. Motor Carrier Safety Admin., 648 F. Supp. 2d 31, 36 (D.D.C. 2009) (citation and

quotation marks omitted); see Pub. Citizen Health Research, 704 F.2d at 1290 (these

“term[s] . . . should be given [their] ordinary meaning”). Accordingly, “[c]ommercial”

information includes “any information in which the submitter has a ‘commercial interest,’ such

as business sales statistics, research data, overhead and operating costs, and financial

conditions.” Comptel, 910 F. Supp. 2d at 115 (internal citation omitted). And typical examples

of information are “revenue, net worth, [and] income.” Id. at 36; see, e.g., Racal-Milgo Gov’t



     and increase transparency related to EPA determinations, we are clarifying in the regulations that a clearly
     delineated set of basic information related to our decisions on exemptions, waivers, and alternative procedures
     under part 1090 will not be treated as confidential. . . . Upon receipt of submissions, we may release the
     following information: submitter’s name; the name and location of the facility for which relief is requested, if
     applicable; the general nature of the request; and the relevant time period for the request, if applicable.
     Additionally, once we have adjudicated submissions, we may release the following additional information: the
     extent to which EPA either granted or denied the request, and any relevant conditions. . . . We find that it is
     appropriate to release the information described above in the interest of transparency and to provide the public
     with information about entities seeking exemptions or requests for alternative compliance procedures under
     part 1090.”
  Fuels Regulatory Streamlining Rule, at 175-176 (signed Oct. 15, 2020),
  https://www.epa.gov/sites/production/files/2020-10/documents/fuels-streamlining-fr-2020-10-15.pdf.


                                                        12
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 19 of 131




Sys., Inc. v. Small Bus. Admin., 559 F. Supp. 4, 6 (D.D.C. 1981) (audits, technical proposals,

prices, and profit margins are commercial or financial under Exemption 4).

         “Names clearly are not financial information” or commercial information, and neither are

refinery locations. Comptel, 910 F. Supp. 2d at 116. These are basic facts about the existence of

the enterprise; they identify the enterprise itself. They do not pertain to money, data, or

transactions of any sort. Indeed, this Court has repeatedly found that companies do not have a

commercial or financial interest in basic information such as facility names and locations. See,

e.g., Comptel, 910 F. Supp. 2d at 116 (“The [Agency] has not met its burden to show that names

and contact information should be exempt as confidential commercial or financial

information.”); Nat’l Bus. Aviation Ass’n, Inc. v. FAA, 686 F. Supp. 2d 80, 88 (D.D.C. 2010)

(finding that registration numbers on aircraft tails are not “commercial” because they can be used

only to identify limited information such as the name of the owner and historic location tracking

data).

         B.     EPA Unlawfully Withheld Information That Was Not Obtained from a
                Person

         The information withheld is basic information contained in Decision Documents that

were created entirely within the Agency. Information generated by the government itself is not

“obtained from a person” and is therefore excluded from Exemption 4. See Bd. of Trade of City

of Chicago v. Commodity Futures Trading Comm’n, 627 F.2d 392, 403-04 (D.C. Cir. 1980). As

EPA itself has twice acknowledged, once in its 2016 REGS Rule proposal and again in 2019

when it solicited further comments on that proposal, “basic information related to [EPA’s]

decisions on small refinery/refiner petitions is not entitled to treatment as CBI, since it is

inherently part of the EPA’s decision and is not ‘obtained from a person’ outside of

government.” 81 Fed. Reg. at 80,909.



                                                  13
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 20 of 131




       Exemption 4 does not allow EPA to avoid “disclosure of the agency’s own executive

actions.” Bloomberg, L.P. v. Board of Governors of the Fed. Reserve Sys., 601 F.3d 143, 149

(2d Cir. 2010) (cited in REGS Rule at 81 Fed. Reg. at 80,909 n.333); see also Philadelphia

Newspapers, Inc. v. Dep’t of Health & Human Servs., 69 F. Supp. 2d 63, 66-67 (D.D.C. 1999)

(documents containing government agency’s analysis could not be withheld even where the raw

data that went into the analysis was from a person). EPA therefore must disclose, at the least, the

most basic information related to EPA’s executive determinations on small refinery exemptions,

including: (1) the names of the entities requesting an exemption from compliance; and (2) the

names and locations of each refinery for which relief was requested. These items are an integral

part of EPA’s analysis of whether EPA grants or denies a small refinery exemption. See Ex. A,

Department of Energy’s March 2011 Small Refinery Exemption Study, Sec. XI (evaluating,

among other things, a refinery’s access to capital or credit, other business lines besides refining,

local market acceptance of renewables, state regulations, and whether the refinery is in a niche

market). “The fact that information about an individual can sometimes be inferred from

information generated within an agency does not mean that such information was obtained

from that person within the meaning of FOIA.” Bloomberg, 601 F.3d at 149. Because the

requested information was an integral part of EPA’s analysis, it was not “obtained from a

person,” and it was unlawful for EPA to withhold it under Exemption 4. Such basic information

is also not “obtained from a person” because it reflects EPA’s own work queue. As EPA

explained in its proposed REGS Rule, “once a small refinery/refiner petition is accepted by the

EPA for processing, and added to the queue of projects that are pending EPA evaluation, basic

information regarding the matter is not entitled to treatment as CBI.” 81 Fed. Reg. at 80,909.




                                                 14
        Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 21 of 131




         C.       EPA Unlawfully Withheld Information That Is Not Confidential

         The redacted names and locations of the exempt companies and refineries are not

confidential. To qualify, the information must “[a]t least” be “customarily kept private, or at

least closely held, by the person imparting it.” Food Mktg. Inst. v. Argus Leader Media, 139 S.

Ct. 2356, 2363 (2019). Additionally, it may also need to be shown that “the party receiving” the

information—here, EPA—“provide[d] some assurance that it will remain secret,” though the

Supreme Court has not resolved whether that is required. Id.

         Companies’ and refineries’ names and locations are not secret at all. For example,

companies may keep confidential information whose disclosure “could create a windfall for

competitors.” Id. at 2361. That is not how companies treat their name and locations; just the

opposite, they freely disclose that information to inform customers, partners, and regulators of

their existence and operation. For example, Marathon (which now includes former Andeavor

refineries that withheld basic information) posts the names and locations of its refineries on its

webpage. See Marathon, Refining, https://www.marathonpetroleum.com/Operations/Refining/

(last visited Oct. 21, 2020). In its 2019 10-K, CVR also lists the locations of its petroleum

refineries. See CVR Energy, Inc., Form 10-K filing with the U.S. Sec. & Exch. Comm’n 7

(Fiscal Year Ending Dec. 31, 2019), https://investors.cvrenergy.com/sec-filings/sec-filing/10-

k/0001376139-20-000015. In addition, each December the Oil & Gas Journal publishes a

worldwide list of refineries in a country-by-country tabulation that includes for each refinery its

name, location, crude oil daily processing capacity, and the size of each process unit in the

refinery.5 And throughout the course of this FOIA litigation, the majority of refineries have




5
    Oil & Gas Journal, OGJ Survey Downloads, https://www.ogj.com/ogj-survey-downloads, (last visited Oct. 26,
    2020).


                                                       15
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 22 of 131




waived confidentiality claims for their names and locations. Consequently, refineries cannot

claim that such information is “customarily kept private.” Argus Leader, 139 S. Ct. at 2363.

         Further, in a recent decision the D.C. Circuit found that a refinery’s “identity” in a

lawsuit challenging a decision on its application for an RFS exemption was not “sensitive or

highly personal” information and thus did not constitute confidential business information.

Order, Kern Oil v. EPA, Case No. 19-1216 at 6; see also Argus Leader, 139 S. Ct. at 2361 (In

response to FOIA request, Department of Agriculture “released the names and addresses of the

participating stores,” but withheld other information under Exemption 4) (emphasis added).

         As to the additional requirement suggested in Argus Leader—which, according to the

Justice Department’s Office of Information Policy, all executive agencies “should consider in

determining whether information is ‘confidential’ for purposes of Exemption 4”6 —EPA has not

claimed that it provided any assurance of confidentiality to the refineries with respect to the

withheld information, nor do the unredacted portions of the 2016 and 2017 Decision Documents,

or the unredacted portions of the excerpts of the 2015 Decision Documents, reveal any such

assurances by EPA or a request for confidentiality by the refineries. If anything, the open status

of the REGS Rule proposal—and EPA’s clearly stated position in that proposal that such

information is not covered by Exemption 4 and would not be withheld, see supra at 6—

undercuts any notion that the refineries could have felt assured that EPA would keep their names

and locations confidential. Consequently, there is no evidence that EPA “provide[d] some

assurance that” the basic information related to the Agency’s small refinery exemption decisions

would “remain secret.” Argus Leader, 139 S. Ct. at 2363.



6
    U.S. Dep’t of Justice, Exemption 4 after the Supreme Court's Ruling in Food Marketing Institute v. Argus Leader
    Media (Oct. 4, 2019), https://www.justice.gov/oip/exemption-4-after-supreme-courts-ruling-food-marketing-
    institute-v-argus-leader-media.


                                                        16
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 23 of 131




       D.      EPA’s Refusal to Disclose the Requested Information Impermissibly Creates
               Secret Law and Allows EPA to Exempt Refineries from Congressionally
               Mandated Compliance Obligations Outside the Public View

       EPA’s refusal to release the names and locations of refineries receiving exemptions is

extremely troubling and goes beyond the ordinary efforts of an agency to avoid mandatory FOIA

disclosure. Here, EPA is refusing to disclose essential elements of final, binding decisions it has

made to relieve dozens of entities from their congressionally imposed legal duties to comply with

the RFS program’s national volume requirements. This creates an uneven playing field for the

majority of refineries that made the investment to comply with a law that went into effect

thirteen years ago. EPA’s clandestine exemption decisions have the effect of reducing those

nationally applicable volume requirements, see supra at 4-5, yet leave the public, non-exempt

entities subject to the RFS requirements, and producers of renewable fuel—such as Plaintiffs’

members—completely in the dark about the true extent of the RFS program’s requirements.

These exemptions create a “renewable-fuel shortfall,” AFPM, 937 F.3d at 571, reducing demand

for Plaintiffs’ members’ products and undermining Congress’s goals in establishing the RFS

program, and because the exemptions are granted in secret, EPA’s clandestine activity deprives

the market of an effective way to counteract them. Thus, as the D.C. Circuit recently observed,

the story of EPA’s administration of RFS exemptions “paint[s] a troubling picture of

intentionally shrouded and hidden agency law” that leaves “those aggrieved by the agency’s

actions”—such as Plaintiffs—“without a viable avenue for judicial review.” ABFA, 792 F.

App’x at 5. Regardless of FOIA’s exemptions, EPA is “not be permitted to develop a body of

‘secret law,’ used by it in the discharge of its regulatory duties and in its dealings with the

public.” Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 867 (D.C. Cir. 1980); see

Nat’l Labor Relations Bd. v. Sears, Roebuck & Co., 421 U.S. 132, 152–53 (1975).




                                                  17
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 24 of 131




                                         CONCLUSION

       Because EPA has violated FOIA by unlawfully withholding requested information that is

not exempt under 5 U.S.C. § 522(b)(4), Plaintiffs are entitled to summary judgment. Plaintiffs

request that the Court award the following relief:

           i.      Declare that the name of the company submitting an application for an

                   extension of a small refinery exemption under the RFS program, and the name

                   and location of the refinery for which such relief is requested, cannot be

                   withheld under FOIA Exemption 4, 5 U.S.C. § 552(b)(4);

           ii.     Order EPA to immediately produce the information to Plaintiffs that was

                   unlawfully withheld for RFS compliance years 2015, 2016, and 2017; and

           iii.    Prohibit EPA from withholding any of the five data elements identified in the

                   proposed REGS Rule in making future responses to Plaintiffs’ FOIA requests.


Respectfully submitted this 27th day of October, 2020.


                                             /s/ Matthew W. Morrison
                                             Matthew W. Morrison (D.C. Bar No. 436125)
                                             Shelby L. Dyl (D.C. Bar No. 1644996)
                                             PILLSBURY WINTHROP SHAW PITTMAN LLP
                                             1200 Seventeenth Street, NW
                                             Washington, DC 20036
                                             (202) 663-8036
                                             matthew.morrison@pillsburylaw.com
                                             shelby.dyl@pillsburylaw.com

                                             Counsel for Plaintiffs

                                             Seth P. Waxman (D.C. Bar No. 257337)
                                             David M. Lehn (D.C. Bar No. 496847)
                                             Claire H. Chung (D.C. Bar No. 1048003)
                                             WILMER CUTLER PICKERING HALE AND DORR LLP
                                             1875 Pennsylvania Avenue, NW
                                             Washington, DC 20006 (202) 663-6000
                                             seth.waxman@wilmerhale.com


                                                18
Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 25 of 131




                              david.lehn@wilmerhale.com
                              claire.chung@wilmerhale.com

                              Counsel for Plaintiff Growth Energy




                                19
Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 26 of 131




                       EXHIBIT A
Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 27 of 131




     Small Refinery Exemption Study


               An Investigation into
 Disproportionate Economic Hardship


    Office of Policy and International Affairs
              U.S. Department of Energy




                        March 2011
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 28 of 131




For Further Information

This study was prepared by the Office of Policy and International Affairs under the direction of
Carmine Difiglio, Deputy Assistant Secretary for Policy Analysis.

Specific questions about information in this study may be directed to Peter Whitman, Senior
Policy Analyst (peter.whitman@hq.doe.gov) or Tom White, Senior Policy Analyst
(thomas.white@hq.doe.gov).

Contributors include Diwakar Vashishat of DOE; Mindi Farber-DeAnda, William Keene, Gary
Brush, Matthew Cleaver, and Conor Hackett of SAIC; and David Hackett, David Bulfin, Barry
Schaps, and Susan Grissom of Stillwater Associates.




                                                i
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 29 of 131




Table of Contents
Executive Summary……………………………………….…….………………………………..vi

I. Study Objectives ....................................................................................................................... 1

II. RFS Regulations ....................................................................................................................... 3

III. RINs .......................................................................................................................................... 6

   How RINs Are Used to Ensure Compliance with the Renewable Fuel Standard ...................... 6

   Renewable Fuel Standard Volume Requirements and RIN Values Obligated Parties ............... 8

   Calculation Issues ....................................................................................................................... 8

   The Value of RINs .................................................................................................................... 10

IV. The Blend Wall ....................................................................................................................... 13

   Contributing Factors to Reaching the Blend Wall .................................................................... 14

   How Close is the Blend Wall .................................................................................................... 16

   Consequences of Reaching the Blend Wall .............................................................................. 17

   E15 and the Blend Wall ............................................................................................................ 17

V. Evaluating the RIN and Ethanol Markets ............................................................................... 19

VI. Determining Compliance Cost ................................................................................................ 21

VII. Refinery Classification.......................................................................................................... 23

   Refiner-Blender Integration ...................................................................................................... 24

VIII. Small Refinery Exemption .................................................................................................... 24

IX. PI-588 Survey ......................................................................................................................... 25

X. Refinery Viability ................................................................................................................... 27

XI. Disproportionate Economic Hardship..................................................................................... 31

   Assessing Disproportionate Economic Hardship...................................................................... 32

                                                                          ii
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 30 of 131




   Disproportionate Impacts Index Analysis ................................................................................. 33

   Viability Index Analysis ........................................................................................................... 36

   Recommendation for Exemption Extension ............................................................................. 37

XII. Findings and Conclusion....................................................................................................... 37




Appendices
Appendix A. Glossary

Appendix B. RFS Market Operations, RINs and the Fuel Supply Chain

Appendix C. DOE Ethanol Model Description

Appendix D. PI-588 Survey Form

Appendix E. PI-588 Survey Response

Appendix F. Refinery Profiles

Appendix G. Analysis of Refinery Shutdowns

Appendix H. Disproportionate Economic Hardship




Table of Figures
Figure 1. Comparison of RFS1 and RFS2 Volume Requirements ................................................. 5

Figure 2. Historical Renewable and Biodiesel RIN Prices ........................................................... 11

Figure 3. Carry-Over and Current-Year RIN Prices ..................................................................... 12

Figure 4. RINs Prices Track the Ethanol-RBOB Spread .............................................................. 13

Figure 5. RFS2 and U.S. Motor Gasoline Demand ...................................................................... 17

Figure 6. Small Refineries Receiving the PI-588 Survey ............................................................. 26

Figure 7. U.S. Refining Margins and Shutdowns, 1990-2010 ...................................................... 28
                                                                   iii
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 31 of 131




Figure 8. Sample Refining Margins for Large and Small Refiners 2004 – 2009 ......................... 29

Figure 9. U.S. Refined Product Environmental Regulations 1990-2010 ..................................... 30

Figure 10. Crack Spread Differentials .......................................................................................... 32

Figure 11. Refinery Rankings by PADD ...................................................................................... 37




Table of Tables
Table 1. RR Code Definitions......................................................................................................... 7

Table 2. D Code Definitions ........................................................................................................... 7

Table 3. RFS2 Annual Volumetric Requirements (Billion Gallons) .............................................. 9

Table 4. Standards for 2011 ............................................................................................................ 9

Table 5. Blend Wall Contributing Factors .................................................................................... 15

Table 6. RIN Scenarios Description ............................................................................................ 20

Table 7. RIN Price Scenario Results for 2011 and 2012 (2009 $) .............................................. 20

Table 8. Sample Obligated Party RINs Costs for 2010 ................................................................ 21

Table 9. Refinery Survey Responses by PADD and Ownership [CBI] used in Disproportionate
Economic Hardship Analysis ........................................................................................................ 27

Table 10. Disproportionate Structural Impact Metrics ................................................................. 34

Table 11. Viability Metrics ........................................................................................................... 36




                                                                    iv
    Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 32 of 131




Acronym List
CAA                     Clean Air Act Amendments of 1990
DOE                     U.S. Department of Energy
EIA                     Energy Information Administration
EISA 2007               Energy Independence and Security Act of 2007
EMTS                    EPA Moderated Transaction System
EPA                     Environmental Protection Agency
EPAct 2005              Energy Policy Act of 2005
GHG                     Greenhouse gases
PADD                    Petroleum Administration for Defense District
RFS                     Renewable Fuel Standard program
RFS1                    Renewable Fuel Standard under EPAct 2005
RFS2                    Renewable Fuel Standard as amended by EISA
RIN                     Renewable Identification Numbers
RVO                     Renewable Volume Obligation
SBRFA                   Small Business Regulatory Enforcement Fairness Act of
                        1996




                                       v
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 33 of 131




Executive Summary
The Energy Policy Act of 2005 (EPAct 2005) established the Renewable Fuel Standard (RFS)
program under Section 211 (o) of the Clean Air Act (CAA) mandating gasoline sold in the
United States contain a minimum amount of renewable fuel content determined on an annual
production volume basis (original RFS program denoted as RFS1). The Energy Independence
and Security Act of 2007 (EISA 2007) amended the original program by increasing the
renewable fuels mandate from 7.5 billion gallons to 15.2 billion gallons in 2012, and extending it
to 36 billion gallons of renewable fuel to be blended in 2022. The revised program is referred to
as RFS21.

EPAct 2005 exempted small refineries from compliance with the RFS from 2007 through 20102.
EPAct 2005, through its establishment of section 211(o)(9)(A)(ii) of the CAA, required that the
U.S. Department of Energy (DOE) conduct a study for the Administrator of the Environmental
Protection Agency (EPA) assessing whether the RFS would impose a “disproportionate
economic hardship” on small refineries, defined as those facilities with aggregate crude oil
throughput that does not exceed 75,000 barrels per calendar day3. Small refineries may face
challenges complying with the RFS program. For instance small refineries may have less
integration with upstream and downstream operations, providing limited access to capital.

On February 24, 2009, DOE transmitted its study with recommendations to EPA. The study
concluded that the market for credits (Renewable Identification Numbers, or RINs4) was
competitive, and found no reason to believe that a competitive market would disproportionately
disadvantage participants who purchase credits rather than generating them through blending
renewable fuels into their products. Therefore, the study concluded that the exemption for small
refineries should not be extended for the RFS2. The analysis did not evaluate the specific
circumstances of each small refinery and noted that, should market conditions change, small
refineries maintained the right under Section 211(o)(9)(B) of the CAA to individually petition
EPA for an extension of their exemption.

In October 2009, Congress directed DOE to revisit the issue of disproportionate economic
hardship for small refineries and report its findings. This study reflects the directions of
Congress to:



1
 Many elements from EPAct 2005 remained intact under EISA 2007; RFS refers to those provisions that remained
unchanged.
2
  EPA chose to exempt small refiners, defined as refiners producing gasoline from crude oil with fewer than 1,500
employees and less than 155,000 barrels per day crude processing capability, as well as small refineries defined in
Section 211(o)(1)(K) as those facilities with aggregate crude oil throughput that does not exceed 75,000 barrels per
calendar day. Subsequently, EPA has concluded that it did not have the authority to extend the duration of the
exemption period for all of the small refiners as defined under the original RFS rulemaking, but only those
statutorily defined in EPAct 2005.
3
    The DOE report only analyses the statutorily defined small refineries.
4
  RINs are marketable credits that obligated parties must register with EPA to demonstrate compliance with the RFS
renewable fuel volumetric obligation requirements.
                                                            vi
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 34 of 131




   Seek comment from owners of small refineries on the reasons why they may believe that
   they would experience disproportionate economic hardship if the small refinery exemption
   were not extended.
   Assess RFS2 compliance impacts on small refinery utilization rates and profitability.
   Evaluate the financial ability of individual small refineries to meet RFS2 requirements.
   Estimate small refinery impacts by region.
   Reassess whether small refinery compliance costs through the purchase of RINs is similar to
   the cost of compliance by purchasing and blending renewable fuels.
   Undertake an estimate of the economic impact of RFS2 on small refineries on a regional
   basis.

Disproportionate economic hardship for small refineries was characterized by increased cost of
compliance to the point that the current or future viability of the refinery is impacted. In the
current lower refining margin environment, the cost of RFS2 regulations could have a material
effect on small refinery profitability

Existing refinery specific survey data collected by Energy Information Administration alone
could not provide DOE with the necessary information to make an informed decision regarding
which small refineries suffered disproportionate economic hardship and merited an extension of
their exemptions. Instead, available public and commercial data sources were consulted and a
survey of small refineries was initiated. Before issuing this survey, conference calls were held
with operators of several small refineries to ensure that the survey would acquire all of the
relevant information with which to evaluate disproportionate economic hardship. The survey
was sent on September 22, 2010 to the 59 refineries that qualified for an exemption in the initial
RFS2 program. Completed surveys were received for eighteen small refineries that met the
statutory requirements for inclusion in the small refinery exemption study. Several of the
refineries that were exempt from the initial RFS program under the small refinery provision are
part of large integrated oil companies or large geographically diverse refiners. Some of these
large refiners notified DOE that they were not going to respond to the survey because they did
not believe they faced disproportionate economic hardship.

Small refineries can suffer disproportionate economic hardship from compliance with the RFS
program if blending renewable fuel into their transportation fuel or purchasing RINs increases
their cost of products relative to competitors to the point that they are not viable, either due to
loss of market share or lack of working capital to cover the costs of purchasing RINs. Since
certain small refineries may have to rely on RIN purchases instead of blending as a RFS
compliance strategy, scenarios where RIN prices might be substantially higher than their
historical value or the cost of blending renewable fuels were evaluated. Profiles were developed
of the small refineries to categorize profitability and financial health. Regional and local factors
that could affect the ability to comply with the RFS were considered in the analysis. Through
these factors, metrics were developed to evaluate whether each of the eighteen refineries that
responded to the survey and fall within the scope of the study would suffer an economic hardship
relative to an industry standard.




                                                 vii
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 35 of 131




Based on the developed metrics and analysis, thirteen of the eighteen refineries analyzed are
recommended to receive an extension of their exemption. The refineries recommended are
geographically diverse: [Redacted]. Of the five small refineries that did not receive the
exemption, [Redacted]. The refineries recommended for the exemption are:

                                           [Redacted]




                                                viii
Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 36 of 131




                   This page intentionally left blank.




                                   ix
           Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 37 of 131




I. Study Objectives
 The Energy Policy Act of 2005 (EPAct 2005) established the Renewable Fuel Standard (RFS)
 program under section 211 (o) of the Clean Air Act (CAA) mandating gasoline sold in the
 United States contain a minimum amount of renewable fuel content determined on an annual
 production volume basis. The Energy Independence and Security Act of 2007 (EISA 2007)
 amended the RFS program by increasing the renewable fuels mandate from 7.5 billion gallons to
 15.2 billion gallons in 2012, and extending it to 36 billion gallons of renewable fuel to be
 blended in 20225.

 EPAct 2005 exempted certain small refineries from compliance with the RFS from 2007 through
 20106. EPAct 2005, through its establishment of section 211(o)(9)(A)(ii) of the CAA, required
 that the U.S. Department of Energy (DOE) conduct a study for the Administrator of the
 Environmental Protection Agency (EPA) assessing whether RFS2 would impose a
 “disproportionate economic hardship” on small refineries, defined as those facilities with
 aggregate crude oil throughput that does not exceed 75,000 barrels per calendar day7. Based on
 the results of the study, EPA may be obligated to extend the RFS1 exemption to small refineries
 for at least two additional years beyond its current expiration date of 2010.

 On February 24, 2009, DOE transmitted its study with recommendations to EPA. The study
 concluded that the market for credits (Renewable Identification Numbers, or RINs) was currently
 competitive, and found no reason to believe that a competitive market would disproportionately
 disadvantage participants who purchase credits rather than generating them through blending
 renewable fuels into their products. Therefore, the study concluded that the exemption for small
 refineries should not be extended beyond 2010. It was noted that, should market conditions
 change or if individual small refineries were experiencing economic hardship, small refineries
 maintained the right under Section 211(o)(9)(B) of the CAA EPAct 2005 to individually petition
 EPA for an extension of their exemption.

 Subsequent events required that the study be revisited. First, the economic downturn reduced the
 profitability of the refining industry, which has disproportionately impacted some small refiners.
 Second, the expiration of the biodiesel production credit reduced production and has caused the
 price of biomass-based diesel RINs to increase. Even though the credit was retroactively restored
 for 2010, these RINs remain relatively expensive. Finally, in order capture the unique factors



 5
  The EPAct 2005 RFS program is abbreviated RFS1 and the EISA 2007 revisions to the RFS1 program is
 abbreviated RFS2 in the rest of this document. A glossary of relevant terms is provided in Appendix A.
 6
   EPA chose to exempt small refiners, defined as refiners producing gasoline from crude oil with fewer than 1,500
 employees and less than 155,000 barrels per day crude processing capability, as well as small refineries defined in
 Section 211(o)(1)(K) as those facilities with aggregate crude oil throughput that does not exceed 75,000 barrels per
 calendar day Subsequently, EPA has concluded that it did not have the authority to extend the duration of the
 exemption period for all of the small refiners as defined under the original RFS rulemaking , but only those
 statutorily defined in EPAct 2005.
 7
     As defined in Section 211(o)(1)(K).

                                                           1
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 38 of 131




contributing to disproportionate economic hardship, additional consultation with individual
refiners was necessary.

On a parallel track to the changed market conditions, Congress directed DOE to revisit the issue
of disproportionate economic hardship for small refineries and report its findings8. This study
addresses the concerns of Congress in directing DOE to:

    Seek comments from owners of small refineries on the reasons why they may believe that
    they would experience disproportionate economic hardship if the small refinery exemption
    were not extended.
    Assess RFS compliance impacts on small refinery utilization rates and profitability.
    Evaluate the financial ability of individual small refineries to meet RFS requirements.
    Estimate small refinery impacts by region.
    Reassess whether small refinery compliance costs through the purchase of RINs is similar to
    the cost of compliance by purchasing and blending renewable fuels.
    Estimate the economic impact of RFS on small refineries on a regional basis.

Given this Congressional direction, this study needed to consider the unique factors contributing
to disproportionate economic hardship for individual small refineries in the study. Consequently,
a survey of small refineries was necessary, something not included in the previous DOE study.

In order to evaluate disproportionate economic hardship caused by the impact of compliance
with the RFS on small refineries, these compliance strategies had to be characterized and their
varying impact on refineries investigated. There is a direct cost associated with participation in
the program. The RFS program is based on a national mandate for renewable fuels, enforced
through obligated parties who are responsible to EPA for their pro-rata share of the renewable
fuel mandate. However, the program incorporates a market solution to the process of fulfilling
the mandates, allowing trading between the obligated parties from those who over-comply to
those who find it less advantageous to blend renewable fuels into the transportation fuel mix.
Transfer of the obligation is formally accomplished through the market for RINs.

The absolute cost of compliance is one of the key factors in determining disproportionate
economic hardship from compliance with RFS2. There are two major pathways that may be
followed for compliance. One compliance pathway is blending renewable fuels with gasoline,
which may require capital expenditures for equipment. The second pathway is purchasing and
maintaining a portfolio of RINs. If certain small refineries must purchase RINs that are far more
expensive than those that may be generated through blending, this will lead to disproportionate
economic hardship for those effected entities. Economic theory suggests that the price of RINs
would reflect the marginal cost of compliance with the RFS, that is, the most expensive cost of



8
  The Senate Report (Senate Report 111- 45) accompanying the FY2010 Energy and Water Development
Appropriations Bill included language directing DOE to re-open the study and revisit the issue in greater detail
completing the revised study by June 30, 2010. The Appropriations Bill directed DOE to collect data on small
refineries and quantify the economic impact of RFS compliance. In addition, the Appropriations Conference Report
(House Report 111-278) included language supporting the Senate Appropriations Report request.

                                                       2
           Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 39 of 131




 blending renewable fuels. The average cost of compliance may be much lower than the marginal
 cost. If the economics of blending ethanol are favorable, that is, ethanol is less expensive than
 the gasoline components it replaces, the compliance cost may be essentially zero for refiners that
 fulfill their obligation through blending renewable fuels. Such refiners would have blended even
 without the mandate. While current RIN prices for ethanol are moderate (adding less than 2 cents
 per gallon of renewable fuel), there are numerous circumstances when RIN prices could rise,
 increasing the cost of compliance and perhaps increasing the cost of compliance more for
 refineries that rely on RINs for compliance compared to those that do not. These circumstances
 include both increases in the costs of renewable fuels and the inability to blend all of the
 mandated renewable fuel into conventional transportation fuels (the so-called blend wall).

 Small refineries could have particular obstacles that would make compliance more costly than
 those of large integrated companies. Compliance costs and characteristics of small refineries that
 make them more vulnerable to financial distress may be unique to each small refinery. Since
 much of the information is not publicly available, the small refineries were surveyed to make a
 determination of disproportionate economic hardship. This information was supplemented by
 publicly available data, which also yielded the baseline from which disproportionate economic
 impact may be discerned. Given the unique nature of each refinery, it is not possible to make a
 recommendation on any refinery that did not submit a survey.

 Disproportionate economic hardship must encompass two broad components: a high cost of
 compliance relative to the industry average, and an effect sufficient to cause a significant
 impairment of the refinery operations. The individual metrics for each refinery were grouped into
 two general categories: eight metrics representing disproportionate impacts on the refinery and
 three metrics representing the effect of compliance on the viability of the firm.


II. RFS Regulations
 The first RFS regulation, referenced as RSF1 in this study, was specified in Section 1501 of
 EPAct 2005. This section added paragraph 211(o) to the CAA, requiring the EPA to promulgate
 regulations implementing a renewable fuels program. EPAct 2005 specified that the regulations
 ensure a specified volume of renewable fuel be blended into gasoline sold in the United States
 each year, with the total volume increasing over time. The goals of the program included
 reducing the Nation’s dependence on foreign sources of petroleum, increasing domestic sources
 of energy, and assisting in the transition to alternative fuels from petroleum in the transportation
 sector.

 The final RFS1 program rule was published on May 1, 2007, and the program began on
 September 1, 2007.9 RFS1 created a specific annual level for minimum renewable fuel use that
 increases over time – resulting in a requirement that 7.5 billion gallons of renewable fuel be
 blended into gasoline (for highway use only) by 2012.



 9
     During 2006 an RFS was established using the default compliance criteria as specified by EPAct 2005.

                                                            3
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 40 of 131




Under the RFS1 program, compliance is based on obligated parties meeting their annual
Renewable Volume Obligation (RVO), which is published annually in the Federal Register by
EPA. Obligated parties include refiners, blenders and importers of gasoline. The RVO is
expressed as a percentage of total non-renewable gasoline sold by the obligated party in the
specified calendar year. Compliance is demonstrated through the use of transferable credits
called RINs, which are assigned to each batch of renewable fuel produced. For obligated parties
to show compliance, RINs must be acquired either by blending renewable fuel into gasoline or
diesel, or by acquisition of RINs from other parties that have exceeded their RVO.

Provisions of EISA 2007 significantly increased the volume of renewable fuel mandated under
the RFS. The required volume of renewable transportation fuel increased from nine billion
gallons in 2008 to 36 billion gallons in 2022.10 RFS2 also established required volumes of
cellulosic biofuel, biomass-based diesel fuel, total advanced biofuel, and total renewable fuel to
be used each year.11 As with RFS1, the responsibility for enforcing the annual renewable fuel
targets falls to EPA. In addition, the EPA is responsible for assessing domestic supply and
setting appropriate percentage standards each year. Figure 1 compares the requirements of RFS1
and RFS2.




10
     http://www.epa.gov/otaq/fuels/renewablefuels/index.htm, accessed 12 20 2010.
11
  The additional RFS2 biofuel requirements for cellulosic biofuels and biomass-based dieel fuel are “nested”
requirements within the category of “advanced biofuels.” Likewise, “advanced biofuels” is a nested requirement
within the category of “total renewable fuels.”

                                                          4
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 41 of 131




Figure 1. Comparison of RFS1 and RFS2 Volume Requirements
                                    40
                                    35

                  Billion Gallons   30
                                    25
                                    20
                                    15
                                    10
                                     5
                                     0   2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022
        Bio-mass Based Diesel
             (Advanced)                                   0.5    0.65   0.8      1      1      1     1      1     1     1     1      1    1     1

        Other Biofuels
         (Advanced)                                        0      0      0       0     0.25   0.5    1     1.5    2     2.5   3      3    3     3.5

        Cellulosic (Advanced)                                    0.1    0.25     0.5    1     1.75   3     4.25   5.5   7     8.5   10.5 13.5   16
        Conventional Biofuels             4   4.7   9     10.4   12     12.4 13.2 13.8 14.4          15    15     15    15    15    15    15    15
        RFS1                              4   4.7   5.4   6.1    6.8    7.4      7.5   7.6    7.7    7.8   7.9    8.1   8.2   8.3   8.4   8.5   8.6

Note: Bio-mass based diesel yields 1.5 credits per gallon for the purpose of compliance with the Advanced and
Renewable Standards. Aggregate bars represent the RFS2 requirements; line represents RFS1.


Rather than a complete departure from the earlier program, RFS2 represents an evolutionary
development that both expands and extends the scope of the renewable fuels agenda, while
carrying over to the new standard much of the structure and terminology from RFS1.

    RFS2 expands the fuel requirements to 36 billion gallons by 2022 and also expands the fuel
    types from on-road gasoline only to gasoline and diesel fuel for both on-road and off-road
    and to railroad locomotive and domestic marine fuels as well.

    Under RFS1, to ensure compliance, EPA devised a tracking system using RINs to meet a
    single RVO for renewable fuel. RFS2 retains the concept of the RVO, but expands it to
    include four distinct RVOs, one for each of the new types of fuels (Cellulosic Biofuels,
    Biomass-Based Diesel, Other Advanced Biofuels, and Cellulosic Diesel) resulting in four
    types of RINs.

    EPA established a new system, the EPA-Moderated Transaction System (EMTS), for the
    generation, trading and tracking of RINs. The effective date for RFS2 is July 1, 2010, and
    the regulation applies to all renewable fuel produced on or after that date. Because of the
    mid-year start date and carry-over ability of RINs, both RFS1 and RFS2 versions of RINs
    will be in force in 2010 and beyond.


                                                                             5
        Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 42 of 131




     RFS2 changes the definition of qualified renewable fuels to include minimum lifecycle
     greenhouse gas (GHG) emission reduction thresholds for each of the renewable fuel types as
     measured against the performance of gasoline or diesel derived from conventional production
     techniques. The reduction requirements must be at least:
         o 60 percent for Cellulosic Biofuels (including Cellulosic Diesel)
         o 50 percent for Biomass-Based Diesel and Other Advanced Biofuels
         o 20 percent for other Renewable fuels such as corn ethanol from plants built after
           December 19, 2007.

     The minimum GHG reduction requirements must include consideration of the complete life-
     cycle of the fuel, including the planting, growing and harvesting of the feedstock and
     production and distribution of the resulting fuel. In addition, the indirect land use impacts
     brought about through increased use of biofuels are included. There are also restrictions on
     the types of feedstocks used to make renewable fuel and the types of land used to grow and
     harvest feedstock.

     RFS2 also provides for specific types of waivers and a system of credits for cellulosic and
     biomass-based diesel biofuels.


III. RINs
  How RINs Are Used to Ensure Compliance with the
  Renewable Fuel Standard
  For the RFS1 program, the EPA established a very specific method of tracking the production
  and ownership of the renewable fuels using a 38-character RIN. With the introduction of the
  EMTS, the concept of the RIN has been retained, but modified, for the RFS2 program. The
  EMTS is a central automated registry run by EPA that serves as the focal point for recording and
  tracking the various credits, trades, and the compliance of obligated parties and renewable fuel
  exporters. The EMTS records the generation and transfer of RINs, the central identifier that
  enables the obligated parties to demonstrate compliance, as well as track the volumes of
  renewable fuels. The RIN is generated by the producer or importer of renewable fuel and is
  assigned to batches of renewable fuel. The RIN is transferred with the physical volume of
  ethanol, representing the gallons produced through subsequent changes of ownership.

  On December 14, 2010, the EPA issued a clarification of its earlier Final Rule implementing the
  RFS2 program. Although the Final Rule gave an illustration of the 38-digit RIN code, the
  intention was only to use it as an example. Under RFS2 and the EMTS, RINs are not identified
  by a 38-digit code, even though most of the information continues to be entered into EMTS. The
  main difference is that the “SSSSSSSS” and “EEEEEEEE” components for the batch “start” and
  “end” numbers are eliminated. The 38-digit code proved to be far too error prone to be retained
  as the mechanism for recording RIN transactions. In addition, because of changes in RFS2, there
  are also important differences with respect to the RR (Equivalence Value) and D codes
  (Renewable Fuel Type) in the RIN.
                                                 6
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 43 of 131




The Equivalence Values (RR in Table 1) are used to determine the number of gallon-RINs
generated for a batch of renewable fuel. The intent is to reflect the specific energy content of
each fuel relative to ethanol, which is defined to have an equivalence value of 1.0. The use of
equivalence values in RFS2 will continue from RFS1 and non-ester renewable diesel will be
required to have a minimum lower energy value of at least 123,500 Btu/gal in order to qualify for
an equivalence value of 1.7 (see Table 1). In Table 1, if a company produces a 1,000 gallon
batch of biodiesel, 1,000 Biomass-Based Diesel RINs would be generated, which could be
converted to 1,500 corn ethanol RINs.

Table 1. RR Code Definitions
      Renewable Fuel             Equivalence Value               RR Code
Ethanol                                     1.0                    10
Biodiesel                                   1.5                    15
Butanol                                     1.3                    13
Non-ester Renewable Diesel                  1.7                    17


The D Codes, which identify the Renewable Fuel Category, embody another change in the RIN
from RFS1 to RFS2. Under RFS1, there were only two fuel types. With RFS2, there are five
codes applicable to four categories of renewable fuels: Cellulosic Biofuel, Cellulosic Diesel,
Biomass-Based Diesel, Other Advanced Biofuel, and total renewable fuel (see Table 2). D code
1 from RFS1 has been replaced with D code 3 in RFS2, and D code 2 from RFS1 has been
replaced with D code 6 in RFS2. Cellulosic biodiesel is unique in that it may qualify for either
the biomass-based diesel mandate or the cellulosic biofuel mandate, but not both. To distinguish
it from fuel that may only fulfill the biomass based diesel mandate, it is assigned a separate D
code of 7, which may be considered a subset of D code 3.

Table 2. D Code Definitions
                  RFS1                                                  RFS2
 D Value                Meaning                        D Value                Meaning
1           Cellulosic biomass ethanol            =   3           Cellulosic Biofuel
                                                      7           Cellulosic Diesel
                                                      4           Biomass-Based Diesel
                                                      5           Other Advanced Biofuel
            Renewable fuel not cellulosic
2                                                 =   6           Renewable Fuel, corn ethanol
            biomass ethanol


Currently, the marketplace is actively trading four types of RINs: Corn ethanol RINs (D6),
cellulosic ethanol RINs (D3), biodiesel RINs (D4) and other advanced biofuels (D5, e.g., cane
ethanol). It should be noted that the market also refers to these categories of RINs as Type C (for
Cellulosic Biofuel), Type B (for Biomass-Based Diesel), Type A (for Other Advanced Biofuel),
and Type R (for Renewable Fuel). This terminology is used interchangeably with their
associated D codes, e.g., Types C, B, A, R are interchangeable with D Codes 3, 4, 5, and 6,
respectively.

                                                          7
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 44 of 131




Renewable Fuel Standard Volume Requirements and RIN
Values Obligated Parties
Obligated parties required to comply with RFS2 include domestic refiners and blenders dealing
with transportation fuels. Importers and foreign producers of transportation fuel used in the
United States are also specified as obligated parties. While the scope of obligated parties has
been expanded, the RFS2 program continued to provide exemptions for small refineries (and
certain small refiners) until the end of 2010. The final RFS2 rule became effective July 1, 2010,
and the percentage standards apply to all gasoline and diesel fuel produced or imported for the
full year 2010. However, RINs generated under RFS1 (including those in 2010 before the Rule
became final) and certain carryover RINs from 2008 and 2009 will be credited toward the 2010
RVO.

For each gallon of renewable fuel produced, a single credit (or multiple credits in the case of an
equivalence value greater than one) is generated. These RIN credits are then moved from one
party to the next, as they pass through the supply chain, until they eventually find their way to an
obligated party. RINs accompany the physical volume of renewable fuel until the renewable fuel
is blended with petroleum, at which point it may be separated from the resulting finished
transportation fuel. When a RIN is separated from the physical batch of fuel, the first digit of the
RIN is changed from a 1 to a 2. An obligated party can obtain RINs either through the purchase
and blending of renewable fuel with their petroleum product, or, through acquisition of separated
RINs from blenders (those non-obligated parties and those who have exceeded their mandated
volumes). Obligated parties must demonstrate compliance with the program at the end of each
year by submitting a sufficient number of RIN credits to satisfy their pro-rata share of the overall
mandate.

Calculation Issues
The following tables summarize the volume requirements for each main category of renewable
fuel by year. The RFS2 regulations require progressively greater blending of renewable fuels
each year. Table 3 shows the mandated volume for each of the categories of renewable fuel
through 2022.




                                                 8
        Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 45 of 131




Table 3. RFS2 Annual Volumetric Requirements (Billion Gallons)
                                           Advanced Biofuels                          Total
        Conventional                       Other Advanced   Total                 Conventional &
Year                 Cellulosic Biomass-
          Biofuels                            Biofuel to  Advanced                  Advanced
                      Biofuel Based Diesel
                                               Balance     Biofuel                Renewable Fuel
2009        10.5                          0.5           0.1             0.6             11.1
2010         12            0.1           0.65           0.2             0.95            12.95
2010a        12           0.0065         1.15*                         0.95**           12.95
2011        12.6          0.006           0.8           0.1             1.35            13.95
2012        13.2           0.5             1            0.0              2              15.2
2013        13.8            1            ≥1.0           0.25            2.75            16.55
2014        14.4           1.75          ≥1.0           0.5             3.75            18.15
2015         15             3            ≥1.0           1.0             5.5             20.5
2016         15            4.25          ≥1.0           1.5             7.25            22.25
2017         15            5.5           ≥1.0           2.0              9               24
2018         15             7            ≥1.0           2.5             11               26
2019         15            8.5           ≥1.0           3.0             13               28
2020         15            10.5          ≥1.0           3.0             15               30
2021         15            13.5          ≥1.0           3.0             18               33
2022         15            16            ≥1.0           3.5             21               36
* Combined 2009/2010 Biomass-Based Diesel volumes applied in 2010
** While Biomass-Based Diesel volume was increased to 1.15 billion gallons, Total Advanced Biofuels
remained at 0.95 billion gallons for 2010.
Sources: EISA 2007, Public Law 110-140, pages 1522-1523 as amended by EPA 40 CFR Part 80
Regulation of Fuels and Fuel Additives: Changes to Renewable Fuel Standard Program; Final Rule
published March 26, 2010.


Each year, EPA uses these volumes and the U.S. Energy Information Administration (EIA)
estimate of transportation fuel demand for the next year to derive the RVO percentage for each
biofuel type. These derived values for 2011 are shown in Table 4. The biofuel percentage
multiplied by the actual volume of petroleum fuel imported or produced by the obligated party
determines the number of RINs of each type that must be surrendered to EPA to meet the RFS2
requirements.

Table 4. Standards for 2011
                                   % of Fuel Required   Volume of Renewable Fuel
        Fuel Category               to be Renewable         (Billion Gallons)
Cellulosic biofuels                     0.003%                     0.0066
Biomass-based diesel                    0.690%                       0.80
Total Advanced biofuels                 0.780%                       1.35
Renewable fuel                          8.010%                      13.95
Source: Federal Register Vol. 75, No. 236 Thursday, December 9, 2010 pg 76793


                                                    9
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 46 of 131




One of the possible sources of confusion with RFS2 is the way the RVO percentage
requirements are calculated. Under RFS1, the percentage requirements applied only to one
biofuel standard.12 The correct interpretation, due to the “nesting concept,” is that the total RVO
percentage is 8.010 percent. The other (incorrect) interpretation is that the total RVO percentage
is 9.483 percent, derived from the sum of 0.003, 0.69, 0.78 and 8.01 percent.

EPA has the authority to adjust the mandated volume for Cellulosic Biofuel, Biomass-Based
Diesel and, if necessary, for Total Advanced Biofuel if it appears there will be a shortfall in
supply. As part of the RFS2 final rule, EPA reduced the 2010 Cellulosic Biofuel mandate from
100 million gallons to 6.5 million ethanol-equivalent gallons. Each year during the summer,
EPA is required to announce in the Federal Register the proposed requirements for the following
year. EPA must publish the final rule for the following year volumetric requirements by
November 3013.

The Value of RINs
Until mid-2010, the RIN market was almost exclusively corn ethanol from the RFS1 program.
Since then, the RIN market expanded to include three advanced biofuels: cellulosic ethanol,
biodiesel and cane ethanol. Today, there are four types of RINs traded: corn ethanol, cellulosic
ethanol, biodiesel and advanced (usually sugar cane) ethanol.

Depending upon the relative price of gasoline and corn ethanol, blending corn ethanol may be
economically attractive aside from the mandate. If so, the price of corn ethanol RINs will reflect
their transaction costs. As the economics become less favorable for corn ethanol, blending
decreases and the amount of corn ethanol consumed is reduced. Once the corn ethanol
consumption starts to fall below the mandated level, RIN prices will rise. In equilibrium, RIN
prices will rise to increase demand for corn ethanol to the mandated level.

Figure 2 shows the history of RIN prices since program inception and illustrates the significant
challenges faced by the biodiesel and cellulosic ethanol segments. Biodiesel and cellulosic RINs
have traded at a substantial premium to corn ethanol RINs. This is a result of supply-side
pressures associated with the limited production of biodiesel and cellulosic ethanol compared to
corn ethanol. Biodiesel RINs have continued their upward trajectory, reaching over $1.10 per
RIN in March, 2011. Renewable RINs have remained at historically low levels of $0.02 -$0.03
per RIN through February, 2011




12
  RFS1 specified different compliance values for certain types of biofuels (e.g., a gallon of biodiesel fuel had a
higher compliance value than ethanol). These compliance values would be used to calculate an obligated party’s
compliance volume but that volume would only be measured against one RVO.
13
     More information on RIN market operations and compliance costs may be found in Appendix B.

                                                         10
             Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 47 of 131




Figure 2. Historical Renewable and Biodiesel RIN Prices
        Figure 1. Tight Supplies of Biodiesel and Cellulosic Ethanol RINs
            70


            60


            50


            40
                      Ethanol RIN            Biodiesel RIN            Cellulosic RIN
 ¢/gallon




            30


            20


            10


            0
            Apr-08       Jul-08        Oct-08       Jan-09        Apr-09     Jul-09    Oct-09   Jan-10   Apr-10   Jul-10
             Source: OPIS, Refined Spot Prices for 04/02/2008 - 08/09/2010
Source: OPIS for 04/02/2008 - 08/09/2010.


Approximately 75 to 80 percent of all U.S. biodiesel production capacity is currently idle due to
the high cost of raw materials (soy bean oil, other vegetable oils, fats, and greases) relative to the
value of the recipient petroleum diesel. Through December 2009, the biodiesel industry was
supported by a federal tax credit of $1.00 per gallon for virgin feedstocks, and to a lesser extent,
a European import tax credit that provided a market for biodiesel exports to Europe. While the
biodiesel credit was reinstated retroactively at the end of 2010, its impact on supply has not yet
been felt.

Cellulosic RINs are expensive because of the lack of Cellulosic Biofuel production. The
technology for cellulosic ethanol production is still in the development stage and could be
several years from commercial-scale production. If EPA determines that insufficient cellulosic
production capacity exists, it may lower the cellulosic mandate and offer cellulosic RINs up to
the total revised mandated level at a statutory price. In 2010 and 2011, EPA lowered the mandate
for cellulosic ethanol to 6.5 and 6.6 million ethanol-equivalent gallons, respectively. The price
was set at $1.56 per RIN for 2010 and $1.13 for 2011.

RINs have a two-year shelf life: the current year (year generated) and the subsequent year.
Twenty percent of current-year RINs can be carried over to the subsequent year. For the last
several years, there has been a large discount of previous-year RINs versus current-year RINs
because of the success in the overall satisfaction of the current-year RVO. Figure 3 illustrates
the relative values of current-year and previous-year RINs since inception.


                                                                              11
                Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 48 of 131



     Figure 2. Carry-Over and Current-Year Ethanol RIN Prices
Figure 3. Carry-Over and Current-Year RIN Prices
       20

       18

       16

       14
                                                                                                   Current Year
                                                                                                   Previous Year
       12

       10
 ¢/gallon




            8

            6

            4

            2

            0
            Apr-08       Jul-08        Oct-08        Jan-09       Apr-09    Jul-09   Oct-09   Jan-10   Apr-10     Jul-10
            Source: OPIS, Refined Spot Prices for 04/02/2008 - 08/09/2010
Source: OPIS for 04/02/2008 - 08/09/2010.


Ethanol serves to displace other blending components of gasoline. When ethanol is expensive,
higher RIN prices provide an incentive for blenders to continue to use ethanol up to the
statutorily-mandated level. Historically, there has been a close correlation between the value of
corn ethanol RINs and the price of corn ethanol relative to gasoline. Figure 4 compares corn
ethanol RIN prices with the corn ethanol-versus-RBOB14 price spread for four major U.S.
petroleum product markets; NY Harbor, US Gulf Coast, US West Coast (LA) and Chicago.
When corn ethanol prices are high relative to gasoline, corn ethanol RIN prices also tend to be
high. When corn ethanol prices are low relative to gasoline, corn ethanol RIN prices tend to be
low as well. For most of 2010, corn ethanol traded at prices below the price of gasoline, creating
a substantial financial incentive for corn ethanol blending. As a result, as of February, 2011 corn
ethanol RIN prices are still at historic lows, hovering around $0.02-$0.03 /gallon.

Obligated parties typically keep close track of their RIN balances, estimating whether they will
be long or short at the end of each quarterly reporting period. Manufacturing upsets, shifts in
gasoline blending and changes to the supply/demand balance for products can cause unexpected
changes to a company’s RFS compliance. Generally accepted accounting principles require a
company to accrue a liability on its books at the end of a financial quarter when they are in a
short position and need to purchase RINs.




14
     Reformulated blending oxygenated blendstock

                                                                              12
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 49 of 131




  Figure 4. RINs Prices Track the Ethanol-RBOB Spread




  Source: Derived from OPIS, Refined Spot Prices for 04/02/2008 - 08/09/2010.


  As shown in Figure 4, there were occasional end-of-quarter spikes of RINs which were likely
  caused by the mandated quarterly settlement and reporting process. Firms unable to meet their
  obligation needed to “pay up,” thus causing the apparent lag in RIN prices. The RIN market lag
  appears to be about two months.


IV. The Blend Wall
  There has been considerable discussion among industry and government policy makers about the
  looming “blend wall” and the impact this blend wall will have on ethanol producers, refiners and
  blenders, and, in particular, small refiners. There also has been concern about the how the blend
  wall will impact the industry’s ability to comply with RFS2, specifically to meet the renewable
  fuel volumes mandated by EISA 2007.

  A blend wall is the aggregate limit to which a renewable fuel can be blended into its recipient
  motor fuel. The blend wall reflects both physical limitations and regulatory restrictions on the
  ability of the vehicle/fuel system to absorb renewable fuels. As a result, a blend wall is specific
  to a particular renewable fuel and specific to a particular motor fuel. There are two primary

                                                    13
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 50 of 131




blend walls of concern: one encompasses ethanol blending in motor gasoline and another blend
wall exists for biodiesel blends in diesel fuel. Since the latter mandate is so much smaller than
the former, the ethanol blend wall is of the most concern.

Implementation of ethanol blending requires changes in infrastructure and regulations. At times,
the ethanol production capacity has exceeded the market’s ability to profitably execute ethanol
blending, causing periods when the blend wall actively constrains the market. Continued
infrastructure build-out has expanded the fraction of gasoline containing ethanol. However, EIA
data has shown that ethanol blending has expanded to almost the entire gasoline pool. At this
point, the blend wall cannot be alleviated through increased low-level blends such as E10 alone.

The blend wall is a function of a multitude of contributing factors occurring together or singly.
Each of these factors plays a part in determining the maximum amount of ethanol blended into
gasoline, and thus, each contributes to the timing of when the blend wall could be reached.

Contributing Factors to Reaching the Blend Wall
The timing of when the blend wall occurs is a function of many contributing factors, including:

   1. Motor fuel demand. Ethanol is one of many components of gasoline. With minor
      exceptions, gasoline is either “neat” (without ethanol) or blended at a fixed proportion to
      gasoline. Therefore, the overall consumption of ethanol is proportional to demand for
      gasoline. Since the demand for gasoline is relatively inelastic relative to price, and
      ethanol has very little impact on the price of gasoline, overall consumption is directly
      proportional to the demand. Exogenous factors such as unemployment, fuel economy
      standards and the price of oil play an important role in the ability of the transportation
      fuel pool to absorb ethanol.

   2. Federal, State and Local regulations/mandates/incentives. Not all gasoline contains
      ethanol. Numerous incentives exist for the production and consumption of ethanol. At the
      national level, these include the Volumetric Ethanol Excise Tax Credit (VEETC) and the
      small ethanol producer’s credit. Furthermore, numerous states have incentives and
      mandates for renewable fuels. California has a requirement for 10 percent ethanol in
      gasoline. Such incentives have encouraged infrastructure changes accelerating blending
      in almost all available gasoline pools.

       Federal and State regulations have a significant impact on ethanol blending penetration
       and economics. Under Title I, the CAA puts the regulatory burden of compliance for
       criteria pollutants on the States, which develop regulations based on their local
       conditions. Because any change in the proportion of components of gasoline will have a
       significant impact on vehicle emissions, States must develop such strategies including
       ethanol blending limits in conjunction with EPA. The limit on blending has increased as
       more states have incorporated ethanol in their compliance strategies.

       Biodiesel represents an alternative renewable fuel that does not impact the ethanol blend
       wall. Currently biodiesel receives a $1 per gallon tax incentive. Both Pennsylvania and

                                                14
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 51 of 131




           Minnesota have mandates for biodiesel consumption. Even with these incentives,
           biodiesel production costs are so high and acceptance so low that it is unlikely to be
           consumed in any greater than the minimum volume mandated by EISA 2007.

       3. Mid-level blends. If ethanol concentrations greater than 10 percent are allowed, this will
          increase the total quantity of ethanol consumed in transportation fuel and will raise the
          effective blend wall. However, there are numerous regulatory and logistical hurdles that
          must be overcome before the use of mid-level blends becomes widespread. Implications
          of mid-level blends are discussed in the section “E15 and the Blend Wall” on page 18.

       4. E85 infrastructure. E85 is a mixture of approximately 85 percent ethanol and 15 percent
          gasoline. E85 use requires specialized (flex-fuel) vehicles. E85 does provide another
          outlet for ethanol. However, given the small number of flex-fuel vehicles currently in use,
          about 7.3 million according to EPA estimates, the opportunity to increase the blend wall
          through increased use of E85 is limited. In addition, the E85 delivery system is not well
          developed. Industry observers have estimated that there are currently only about 2,000
          E85 pumps in the US. For the E85 market to absorb significant additional quantities of
          ethanol, massive demand growth supported by infrastructure improvements would be
          necessary15.

           E85 is a complement rather than a replacement for conventional fuels for flex-fuel
           vehicles. As such it must compete effectively on a per-mile basis. Therefore, ethanol
           must be sold at its energy content value, which is roughly 2/3 of that of gasoline.

 These factors are summarized in Table 5 below.

Table 5: Blend Wall Contributing Factors
              Primary Factor                                      Specific Factors
 Motor fuel demand                           Sets limit for maximum ethanol in low level blends
                                            Incentives for expanding blending infrastructure through
 Federal, State and Local                mandates and ethanol subsidies
 regulations/mandates/incentives            Legal restrictions on blending through CAA;State regulations
                                         on blending
                                             Vehicle technology and warranties
 Limits on increased of mid-level
                                             Allocation of underground storage tanks
 blends
                                             Dispenser certifications
                                             Certification of blender pumps and dual fuel limitations
 E85 market dynamics                         E85 delivery system
                                             Limit on fraction of fleet using fuel




15
     EPA-420-R-10-006, “Renewable Fuel Standard Program (RFS2) Regulatory Impact Analysis”, February 2010

                                                      15
        Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 52 of 131




How Close is the Blend Wall
Some ethanol industry trade organizations have stated that the blend wall has already been
reached because ethanol production has at times exceeded 10 percent of gasoline consumption.
This percentage is often used as a proxy for the total amount of ethanol that can be blended into
gasoline because 10 percent is the federally-mandated maximum ethanol content of gasoline
consumed in National Ambient Air Quality non-attainment areas as defined in the CAA.16

EIA stated in July 2010 that while they were projecting that daily ethanol supply would briefly
exceed 10 percent of daily motor gasoline demand in early 2011, they were also projecting that
increasing daily demand of gasoline over the balance of the year would absorb the full year
ethanol production. EIA’s statement makes an important point about the blend wall: the volume
associated with the blend wall is more accurately discussed as an annual volume rather than a
monthly volume.

Figure 5 shows EIA’s projection of the compliance pathway for the RFS2 program through
2022. The line reflects the maximum amount of ethanol that may be blended into gasoline as
E10. Any volumes above the line must be a high-level blend such as E85, or a non-ethanol
renewable fuel. The difference between the yellow bar and the line represents the level of corn
ethanol alone that cannot be absorbed into the transportation fuel pool. The physical limit to
ethanol blending could be reached in 2012. However, RFS2 does not explicitly mandate an
RVO greater than this physical limit until 2014, when the RVO is over 16 billion gallons of
ethanol.

A surplus inventory of RINs could delay the date when the RVO cannot be met if the physical
blending limit has been reached. While RINs are generate by blending renewable fuel, surplus
RINs from one year may be carried over for use in the compliance in the next. Based on
consumption of ethanol over the last few years, it is estimate that approximately 1 – 2 billion
RINs may be available. Such carryover RINs may influence the timing of when the blend is
reached.




16
  It is important to note, however, that 10 percent of gasoline demand is only a theoretical blend wall value and as a
result provides only an estimate of the volume associated with the corn ethanol blend wall. Ten percent is a blend
limit only in the absence of ethanol feedstock shortages, changes to federal regulations, imports/exports or a larger
market for E15/E85, etc.

                                                          16
                          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 53 of 131




Figure 5. RFS2 and U.S.
                    RFS-2Motor Gasoline
                          and U.S.        Demand
                                   Motor Gasoline Demand
                       12.0




                       10.0




                        8.0
 Million Barrels/Day




                        6.0




                        4.0




                        2.0




                        0.0
                              2008                         2012                          2016                         2020
                                     Motor Gasoline Demand - EIA   RFS2 Conventional Biofuels   Cellulosic Biofuels
                                     Renewable Fuel Mandate        E10 Blendwall (Mogas*1.1)

Source: EIA data as of 9/6/10.
Note: These calculations do not reflect the recent EPA decision to grant a partial waiver for E15 use in
MY2001-2006 vehicles on January 21, 2011 and MY2007-Current vehicles on October 13, 2010


Consequences of Reaching the Blend Wall
When the blend wall is reached, there could be significant economic consequences for obligated
parties such as refiners and ethanol suppliers. There will also likely be downward pressure on
ethanol prices given that ethanol production capacity is still increasing while the ability to
incorporate ethanol in the transportation fuel system is constrained. This may have a negative
impact on ethanol producers.

As the blending opportunities become scarce, more expensive blending opportunities will be
pursued. Current options include an increase in biodiesel and an increase in consumption of mid-
or high-level ethanol blends. However, biodiesel is limited by limited feedstock supply, high
production costs and limited market acceptance. Mid- and high-level ethanol blends, such as
E15 and E85, face current physical limits on distribution and vehicles that can use the fuel in
additional to other market acceptance factors. These actions provide limited additional blending
opportunities in the near term.

RIN prices should rise to reflect the most expensive blending opportunity taken. As the RFS
mandate increases, obligated parties will demand more RINs, adding upward price pressure. As
                                                                                    17
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 54 of 131




the mandate increases, increasing the supply of RINs becomes difficult or nearly impossible. In
anticipation of the blend wall, obligated parties may stockpile RINs through discretionary
blending in anticipation of a shortage of blending opportunities. Those parties that are short, i.e.
cannot generate enough RINs through their own facilities to meet their RVO, will need to
purchase RINs and could suffer significant economic hardship.

Declining ethanol prices would probably be favorable to refiners/blenders that predominately
blend ethanol rather than purchase RINs for blending. Many small refiners do not retain control
over the blending of their products, and must purchase additional RINs. Obligated parties that
rely on purchasing RINs would be adversely affected when the blend wall is reached and their
RINs inventory has been depleted.

The next section investigates the impact of the approaching blend wall on RIN prices through an
econometric relationship developed between discretionary blending, corn ethanol prices and RIN
prices.

E15 and the Blend Wall
On October 13, 2010 EPA granted a waiver for fuels containing up to 15 percent ethanol for
vehicles of Model Year 2007 and later. On January 21, 2011 this waiver was extended to Model
Years 2001 – 2006 vehicles. This waiver covers approximately 2/3 of the light duty vehicle
fleet. While it may appear that these E15 waivers substantially increased the amount of ethanol
that could be blended into gasoline before the blend wall is approached, there are several reasons
why this may not be the case. In particular, there are numerous obstacles to overcome before
E15 blends become viable in the marketplace.

        Current pumps are not certified for blends above 10% ethanol. While it is likely that E15
        would not harm conventional pumps, liability concerns would no doubt limit the
        distribution of the new fuel. Replacing pumps would cost anywhere from $750 per pump
        if only the hanging hardware needs replacing up to approximately $11,000 per pump if
        interior components also need to be replaced17.
        Many refueling stations have only two tanks for gasoline, usually one for premium and
        one for regular gasoline. Mid-grade gasoline is a blend from each tank. Gasoline stations
        could be unwilling to switch to a fuel that only a portion of their customer base would be
        able to purchase.
        While EPA has certified the mid-level blends, automobile manufacturers have not
        followed suit by explicitly modifying their warranties to include E15. It is unclear
        whether consumers would purchase a fuel that is not covered by their vehicle
        manufacturer’s warranty.
        Various regulatory requirements would need to be adjusted. For instance, conventional
        gasoline that is sold as E10 is currently granted a 1-lb waiver on its summer Reid Vapor
        Pressure (RVP) specification. Either a new rulemaking would be required for E15 or


17
  EPA-420-R-10-006, “Renewable Fuel Standard Program (RFS2) Regulatory Impact Analysis”, February 2010, pg
800.

                                                    18
           Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 55 of 131




            refiners would have to develop a special low RVP blendstock. Similarly, EPA has
            developed specifications for Reformulated Gasoline (RFG), a clean-burning fuel required
            to be used by certain areas under the Clean Air Act. The RFG specification would also
            need to be changed in order to accommodate ethanol blending over ten percent. Changes
            for both conventional and reformulated gasoline would require a new EPA rulemaking,
            which would necessarily take anywhere from months to over a year.

 For all of the above reasons, it is unlikely that E15 will play a significant role in the
 transportation fuel market over the next few years. Therefore, this analysis did not analyze the
 impact of E15 on the gasoline and ethanol markets.


V. Evaluating the RIN and Ethanol Markets
 A simultaneous multi-equation model of the ethanol fuels market was developed to evaluate how
 precipitation, crude oil prices and the RFS requirements affect corn and ethanol prices, RIN
 prices and the overall market equilibrium for ethanol. Appendix C describes the model structure,
 data and parameters, and provides a detailed analysis of the scenarios discussed below.

 The model was used to identify conditions conducive to generating high corn ethanol RIN prices,
 such as drought or flooding, or increased discretionary blending of corn ethanol by obligated
 parties in order to stockpile RINs against potential shortages due to the blend wall. Scenarios
 were developed for 2011 and 2012, where the model derived ethanol demand and corn, ethanol,
 and gasoline prices using assumed values for crude oil, rainfall and the mandated level of ethanol
 consumption. Under optimal rainfall conditions and crude oil prices of $90-$92 per barrel, corn
 ethanol production will exceed the mandated levels in 2011 and 2012, and the ethanol is
 expected to be blended into the motor gasoline pool so that the number of RINs generated will
 likely exceed the RVO. Therefore, in the case where blending is economic, in a competitive
 market the price of corn ethanol RINs should reflect no more than their transaction cost.
 However, it is possible that obligated parties may increase blending relative to the mandated RFS
 level in anticipation of a shortage of blending opportunities due to the approaching blend wall. If
 market and meteorological conditions worsen, the combination of higher corn ethanol production
 costs and increased blending would likely lead to a sharp increase in RIN prices. Several such
 scenarios are explored below.

 The four scenarios described in Table 6 were used to project RIN prices (shown in Table 7) in
 2011 and 2012 for varying meteorological conditions, crude oil prices, and obligated party
 blending levels of corn ethanol.18 Scenario A represents a “Best Case Scenario” where optimal
 rainfall creates conditions for low ethanol prices due to a high corn yield. Scenario B dampens
 the expectations of a high corn yield by introducing poor rainfall conditions, which causes corn
 prices to increase and corn ethanol production to drop below mandated levels. In contrast,
 scenario C forces blending up to the RVO, which causes corn ethanol RIN prices to reach $0.38
 and $0.64 per gallon of corn ethanol blended in 2011 and 2012, respectively. RIN prices


 18
      Full description of the model can be found in Appendix C.

                                                           19
           Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 56 of 131




increase to $0.92 and $0.95 in 2011 and 2012 under Scenario D due to over-blending by the
obligated parties (under poor rainfall conditions).

Table 6. RIN Scenarios Description
                                                  Precipitation
                  Scenario                                                                               Blending Level
                                                (Inches/Month)
                  A                        Optimal (2.91)                        Unconstrained

                  B                        Poor Rainfall (2.07)                  Unconstrained

                  C                        Poor Rainfall (2.07)                  Constrained (12.6 in 2011 and 13.2 in 2012)

                  D                        Poor Rainfall (2.07)                  Constrained (13.2 in 2011 and 13.6 in 2012)



Table 7. RIN Price Scenario Results for 2011 and 2012 (2009 $)




                                                                                                                                Corn Price


                                                                                                                                             Wholesale
                                                                                                         Ethanol %
                               RIN Price




                                                                                             Productio



                                                                                                         in MoGas
                                                                                Crude Oil
                       VEETC




                                                                                                                                             Gasoline
                                                    Mandate
                                                    Ethanol




                                                                                              Ethanol




                                                                                                                     Ethanol
       Rainfall




                                                                Mogas
                                                                    19




                                                                                  Price




                                                                                                                      Price




                                                                                                                                              Price
                                                                Use




                                                                                                 n




                                                                                                                                               $/Gallon
                                                          Gallons/



                                                                     Gallons/




                                                                                             Gallons/
                                                                                  $/Barrel




                                                                                                           Percent
      Inches/




                                                                                                                               Bushel
                      Gallon


                                   Gallon




                                                                                                                     Gallon
       Month




                                              Billion




                                                                      Billion




                                                                                              Billion
                                                           Year



                                                                      Year




                                                                                              Year
                       $/


                                    $/




                                                                                                                      $/



                                                                                                                                 $/
                                                                                  2011
A      2.91 $0.44 $0.00                                 12.6          139.3       90          13.57      9.7%        $2.94     $4.40          $2.60
B      2.07 $0.44 $0.00                                 12.6          139.3       90          12.17      8.7%        $3.58     $6.83          $2.73
C      2.07 $0.44 $0.38                                 12.6          139.3       90          12.60      9.0%        $3.75     $6.95          $2.76
D      2.07 $0.44 $0.92                                 12.6          139.3       90          13.23      9.5%        $4.02     $7.12          $2.80
                                                                                  2012

A      2.91 $0.43 $0.00                                 13.2          143.0       92          14.02      9.8%        $3.05     $4.42          $2.61
B      2.07 $0.43 $0.00                                 13.2          143.0       92          12.46      8.7%        $3.69     $6.87          $2.73
C      2.07 $0.43 $0.64                                 13.2          143.0       92          13.20      9.2%        $4.00     $7.08          $2.78
D      2.07 $0.43 $0.95                                 13.2          143.3       92          13.59      9.5%        $4.14     $7.18          $2.80




19
     EIA AEO2011

                                                                                     20
            Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 57 of 131




  The scenarios considered are indicative of the types of events that could cause a significant
  increase in RIN prices, but are not designed to be exhaustive. For instance, a continued draw on
  U.S. corn reserves due to foreign demand would have a similar effect of a domestic reduction in
  production. The point of these scenarios is to demonstrate that relatively minor changes could
  dramatically raise the RIN prices from their current level. Such a scenario would have a
  significant impact on any small refinery that either physically did not blend or was not
  contractually obligated to receive the RINs generated when the purchaser blended the fuel.


VI. Determining Compliance Cost
  Compliance cost information was compiled through interviews with several industry
  participants, including two refiners, three importers, a fuel marketer, and a corn ethanol
  marketer. Generally, companies who incur an RFS2 compliance cost are obligated parties who
  must buy RINs to meet their RVO, instead of blending renewable fuels. Many companies
  identify blending as a profit opportunity, as historically the price of gasoline of has generally
  exceeded that of ethanol. These companies reported that the market for RINs has thus far been
  liquid, implying that RINs are generally available for purchase and no single participant is
  setting prices. Obligated parties who could do so generally blended corn ethanol beyond their
  RVO because corn ethanol was inexpensive relative to BOB (Blendstock for Oxygenate
  Blending) prices up until August 2010. Blending corn ethanol beyond their RVO creates surplus
  RINs, which in mid-September 2010 sold for around $0.04 per gallon. Biodiesel RINs have thus
  far been available, although have been an order of magnitude more expensive, at about $0.05 per
  gallon20. RIN sellers also include some blenders who do not have an RVO because they are
  typically gasoline marketers who buy ethanol and gasoline for blending and final sale.

  Obligated parties have a weighted average RIN obligation based on the percentages of the four
  types of renewable fuels. At current prices, this obligation is about 0.85 cents per gallon for each
  gallon produced or imported that is not blended with renewable fuel. Table 8 shows a sample
  calculation where the production volume is 1 million gallons and RINs are priced at mid-
  September 2010 market values.

  Table 8. Sample Obligated Party RINs Costs for 2010

                                               Gasoline &                                         Mid
                                                 Diesel                                       September
                                               Production      RVO # of       RINS to          RIN Price
   Renewable Fuel Type           Standard       (gallons)       RINs          Acquire           ($/gal)        RIN Cost
   Cellulosic Biofuel             0.00004        1,000,000           40              40     $         0.50    $       20
   Biomass Based Diesel           0.01100        1,000,000       11,000          11,000     $         0.51    $    5,610
   Advanced Biofuels              0.00610        1,000,000        6,100             -       $         0.50    $      -
   Renewable Fuels                0.08250        1,000,000       82,500          71,460     $         0.04    $    2,858
   Total                                                                         82,500                       $    8,488
   Total $/gallon                                                                                             $ 0.00849
  Source: SAIC Analysis, EPA



  20
       As of February, biodiesel RINs, have continued to climb in price, currently well over $1 per gallon.

                                                              21
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 58 of 131




Other observations from the interview process revealed:

           Some of the companies were incorrectly calculating their RVO. Some firms reported
           calculations that resulted in costs about one-third higher than shown in Table 8.

           Interview participants generally could identify the administrative cost of complying with
           RFS2 in terms of Full Time Equivalent (FTE) personnel. The highest administrative
           burden reported was 1.5 FTE. One firm had automated its administrative costs and was
           unable to break out the compliance costs.

           For the capital costs for compliance, the data was somewhat limited. One refiner
           reported costs of $200,000 to $1,000,000 to modify its terminals for ethanol blending.
           The range was a result of whether the terminal had a tank that could be converted to
           ethanol storage. One marketer reported costs of $3,000,000 to convert its three-lane truck
           rack to ethanol blending. The other participants either did not blend renewables or used
           third-party logistics service providers who made the required capital investments. EPA
           has estimated that adding ethanol blending and truck unloading facilities at a terminal
           costs approximately $800 thousand.21

           In most states, biodiesel blending is limited because biodiesel feedstock is expensive and
           consumer resistance to the blend exists. Five States have biodiesel mandates: Louisiana,
           Massachusetts, Minnesota, Oregon, and Pennsylvania, which encourage biodiesel
           consumption22. The vast majority of biodiesel production occurs in the Midwest, where
           blending creates biodiesel RINs which may be purchased throughout the U.S. Several
           participants stated that future market conditions were highly uncertain due to the
           expiration of the biodiesel tax credit. With the renewal of the biodiesel tax credit through
           201123, this is no longer an issue, though biodiesel RIN prices are still over $1.00 per
           gallon. For those refineries that intend to blend biodiesel, EPA has estimated adding
           biodiesel blending capability at approximately $500 thousand per terminal 24. This
           includes blending equipment and ancillary piping and other modifications.

           A 50,000 barrel per day refinery that produces about 36,000 barrel per day of gasoline
           and diesel incurs a one cent per gallon RINs purchase cost which equals approximately a
           $5.5 million annually. Much of this cost may be seen as a reduction in that refinery’s
           annual pretax profitability. However, since all firms without exemptions must comply
           with the RFS2 progam, product prices should rise to reflect the additional costs. The



21
  EPA-420-R-10-006,“Renewable Fuel Standard Program (RFS2) Regulatory Impact Analysis”, February 2010, pg
775.
22
   “Alternative Fuels and Advanced Vehicle Data Center”, http://www.afdc.energy.gov/afdc/laws/ accessed March
8, 2011.
23
 The Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (Pub.L. 111-312, H.R.
4853) retroactively extended the biodiesel tax credit through 2011.
24
     Ibid, pg. 797.

                                                      22
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 59 of 131




          degree to which the costs burdening small refineries will be passed through to the market
          depends on many factors, including the market power and the relative cost level of a
          small refiner relative to other market participants. Therefore, in the current lower
          refining margin environment, the cost of the RFS2 regulations could have a material
          effect on small refinery profitability.

          The response to the RFS2 requirements depends in large measure on the size and scope
          of the operations of individual companies. Larger refiners have options available on a
          scale well beyond those available to smaller refiners. Large integrated refiners can more
          easily obtain financing for blending facilities, generate options, accommodate their needs
          efficiently and shift emphasis from one sector to another as opportunities indicate. For
          example, over the past couple of years, compliance strategies for larger companies
          included engaging in joint ventures with ethanol producers, investing in companies in the
          renewable sector, or conducting research on renewable fuels. As a result, RFS2
          compliance costs for the larger refiner may be a small part of overall operating costs.

          Small companies are more limited in their options. They face a number of challenges and
          access to capital is generally limited or not available. Even when capital is available,
          they may have to choose between making substantial investments in blending and
          investing in other needed facilities to improve operating efficiencies to remain
          competitive.

          The cost for small refiners to comply with the RFS2 requirements can be substantial.
          Costs associated with consultants and attorneys to ensure compliance, and joining
          RINStar or similar services can be burdensome. Their limited product slates coupled
          with an inability to blend renewable fuels means that many of the small refiners must
          enter the market to buy RINs. The cost to meet their individual RVO makes this aspect
          the most significant cost of compliance.


VII. Refinery Classification
   The oil industry encompasses a broad spectrum of companies. At one extreme, the multi-
   national super majors have full vertical integration. Their operations encompass upstream
   (exploration, development, and production), midstream (transportation and refining), and
   downstream (refining, marketing, distribution, and sales). Some integrated companies also
   operate on a world-wide basis but tend to concentrate their refining and marketing operations in
   the United States. These integrated refiners also enjoy economies of scale from ownership of
   upstream operations, large refining operations, and interests in the refined product distribution
   supply chain.

   All independent refiners that process crude oil domestically do not directly engage in upstream
   operations, but some do own pipelines and storage facilities. Although large independent
   refiners do not extract or produce crude oil, some participate in joint ventures involving



                                                   23
             Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 60 of 131




   integrated refiners and/or crude oil suppliers (for example Motiva,25 WRB Refining26).
   Consequently, some large independent refiners are indirectly linked to the diversified operations
   of their owners and can benefit from their vertical integration (exploration, refining, and
   distribution).

   Small refiners operate with limited access to resources under constrained market conditions, and
   comprise a heterogeneous group of businesses. They may be classified as:

          A subsidiary of a large integrated corporation with both upstream and downstream activities,
          A company owning one or more small refineries with other lines of business contributing
          significantly to their total operations, or
          A company with a single small refinery which provides the vast majority of the value of the
          enterprise.

   Refiner-Blender Integration
   Some larger oil refiners have started integrating ethanol manufacturing with their existing
   operations. This action has the effect of reducing their feedstock availability risk and of
   capturing some of the profitability of renewable fuels production. During the recent economic
   downturn, several ethanol manufacturers went bankrupt and some oil refiners were able to
   purchase distressed ethanol facilities at low prices. Currently, major oil refiners control about 7
   percent of the U.S. ethanol capacity.

   Valero has acquired a number of ethanol plants and initiated construction of others, at least one
   of which is co-located at a refinery. Valero entered into ethanol production in 2008 when they
   started buying ethanol facilities from VeraSun. They now own ten facilities with a renewable
   production capacity of 1.1 billion gallons per year. Sunoco and Flint Hills Resources also
   entered into ethanol manufacturing. Sunoco purchased a bankrupt ethanol plant in Fulton, NY,
   located near their Northeast refineries. It is reported that the plant will meet about 20 percent of
   the company’s ethanol needs. Flint Hills Resources purchased two facilities from Hawkeye
   Energy Holdings, in Menlo and Shell Rock, IA. The ethanol facilities are located near a Flint
   Hills refinery.


VIII. Small Refinery Exemption
   In preparation for the RFS1 rulemaking, EPA convened a Small Business Impact (SBRFA) panel
   to examine the impact of the RFS1 program on small businesses. Subsequent to the discussions
   of the SBRFA panel, EPA chose to exempt small refiners with fewer than 1,500 employees and
   less than 155,000 barrels per day crude processing capability from compliance with the RFS1



   25
        Motiva is a joint venture of Shell and Saudi Aramco
   26
        WRB Refining is a joint venture of Conoco and Cenovus

                                                              24
           Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 61 of 131




  program. Small refineries, as defined above, were also exempted from the RFS1 mandate
  through 2010. EPA concluded that it did not have the authority to extend the duration of the
  exemption period from RFS1 for small refiners.27

  In addition to the general regulatory flexibility for small business inherent in the Clean Air Act,
  Congress specifically addressed the potential for an extension of the small refinery exemption in
  EPAct 2005. Under section 211(o)(9)(A)(ii) of the CAA, the Secretary of DOE is required to
  conduct a study for the EPA Administrator to determine whether compliance with the RFS2
  program would impose a “disproportionate economic hardship” on small refineries, as defined as
  those facilities with production capacities under 75,000 barrels per calendar day. If the study
  found that disproportionate economic hardship would occur, EPA is obligated to extend the
  exemption to the RFS2 program for at least two additional years. In addition, small refiners and
  small refineries still maintained the right to petition EPA for individual exemption from the
  program.

  As required by EPAct 2005, the final RFS1 regulations exempted gasoline produced by small
  refineries from the renewable fuels standard through December 31, 2010. Since EISA 2007 did
  not alter that exemption in any way, EPA retained the small refinery temporary exemption in the
  RFS2 final rule without change (except for the fact that all transportation fuel produced by small
  refineries will be exempt, as EISA 2007 also covers diesel and non-road fuels). The RFS1 final
  rule also offered a temporary exemption to small refiners to allow the few small refiners who
  owned refineries larger than the statutory limit to also receive the exemption. Similarly, the
  RFS2 rule continued the small refiner temporary exemption for transportation fuel produced by
  small refiners through December 31, 2010.28

  Small refineries and small refiners may also apply for an extension of the temporary exemption,
  based upon disproportionate economic hardship, on a case-by-case basis. Any small refinery or
  small refiner may apply at any time. In evaluating applications for this hardship provision, EPA
  will take into consideration information from this report, annual reports, RIN system progress
  updates, petitioners and consultations with the DOE.


IX. PI-588 Survey
  Existing survey data collected by EIA was insufficient to determine which small refineries
  merited an extension of their RFS1 exemptions. The data collected by EIA is mostly volumetric
  information regarding production, inputs, imports, and stocks. Some retail and wholesale price
  data are gathered, but not for the specific renewable-based transportation fuels. Collection of
  ethanol is evolving, but there are still some limitations on the coverage. Financial data are
  gathered annually for major refiners only. Consequently, a new data source was needed if the



  27
    “Final Report of the Small Business Advocacy Review Panel on EPA’s Planned Proposed Rule Regulation of
  Fuels and Fuel Additives: Renewable Fuel Standard Program,” September 5, 2008.
  28
       EPA Compliance Guide 4-1

                                                       25
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 62 of 131




Congressional requirements for a revised Small Refiner Exemption Study were to be met. The
PI-588 survey was developed over the summer of 2010 to acquire the needed data. After public
review in the Federal Register, the survey received clearance from the Office of Management
and Budget on September 22, 2010.

This one-time, voluntary survey was distributed electronically on September 27, 2010, to 59
refineries. It contained five parts:
   Respondent Identification
   Submission/Resubmission
   Financial Health of Refinery
   Market Compliance
   Market Issues

Many of the questions sought three years of data (2007, 2008, and 2009). Future-looking
questions sought data for three prospective years (2010, 2011, and 2012). The cover letter,
survey form, survey instructions, and electronic filing instructions are provided in Appendix D.

The 59 refineries were selected because they currently hold a waiver from EPA under the RFS2
program. These refineries are geographically diverse (see Figure 6) and represent various
company sizes and structures. They include:
[Redacted]

Figure 6. Small Refineries Receiving the PI-588 Survey
                                          [Redacted]


[Redacted] of the refineries currently holding waivers belong to [Redacted] major refiners Two
refiners, [Redacted], responded by declining to participate in the survey; stating that they would
be unlikely to be classified as suffering disproportionate economic hardship. Many of the small
refineries owned by [Redacted] chose not to respond to the PI-588 survey. A total of 22
refineries had responded to the survey when the response period was closed on November 10,
2010. Three additional refineries sent in surveys in February, 2011. Surveys received from five
refineries currently holding exemptions were deemed to exceed the small refineries RFS
exemption size threshold and two surveys were found to be incomplete for analysis. All
responses were validated against annual and monthly EIA surveys. Validated data from 18
surveys that met all criteria were the basis of the analysis of disproportionate economic hardship
(see Table 9). More specifics on the classification of the survey responses and their validation
are provided in Appendix E (Confidential Business Information), while short summaries of each
refinery examined may be found in Appendix F (Confidential Business Information).




                                                26
            Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 63 of 131




  Table 9. Refinery Survey Responses by PADD and Ownership [CBI] used in
  Disproportionate Economic Hardship Analysis

   Company Name                                  Refinery Name          State     PADD Ownership
   [Redacted]




X. Refinery Viability
  Over the last few decades, refining has become an increasingly challenging business due to low
  refining margins and increasing regulation29. Refiner viability refers to the ability of the refiners
  to remain competitive and profitable. For example, as survey responses were being received, four
  refineries indicated [Redacted]. These are:

             [Redacted]

  These refineries did not submit surveys but their economic situations reveal the fragility of
  refinery viability. To further address the economic hardship faced by these [Redacted]
  refineries and the 22 respondents, a series of small refinery profiles were prepared that
  incorporated key PI-588 and EIA survey data, corporate press releases and other news. These
  profiles are provided in Appendix F (Confidential Business Information).




  29
       More information on environmental regulations and refinery shutdowns may be found in Appendix G.

                                                          27
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 64 of 131




To have four refineries idled in one year is unusual in recent years. Historically, the petroleum
industry witnessed considerably more shutdowns each year, especially 1990-1995. As presented
in Figure 7, over the past two decades, U.S. refiners faced generally low refining margins. The
exception was a window of time from 2005 through 2007. An unusual combination of rising
global refined product demand, temporarily constrained global refining capacity and hurricane-
reduced U.S. Gulf Coast refinery production combined to increase global refining margins for
this three year period. Since 2007, conditions have changed and margins have slumped,
returning to lower, more typical levels.

Figure 7. U.S. Refining Margins and Shutdowns, 1990-2010




Source: Table 15. Refineries Permanently Shutdown By PAD District Between January 1,1990 and January 1, 2009,
EIA, http://www.eia.gov/pub/oil_gas/petroleum/data_publications/refinery_capacity_data/ current/table15.pdf, BP
Statistical Review of World Energy – June 2010, USGC WTS Coking Cash Margins,
http://www.bp.com/sectiongenericarticle.do?categoryId=9023777&contentId=7044465, Accessed 10/13/10



The refining cash margin is typically used by the oil industry to evaluate the profitability of a
given refinery. Frequently expressed in terms of cents per gallon or dollars per barrel
throughput, it provides a way to measure the relative performance of one refinery versus another.

Publicly-traded refining companies generally publish their refining economics in their reports to
the Securities and Exchange Commission in sufficient detail to arrive at a reasonable estimate of
the refining margin of their respective refineries. The 10K reports from 2004 to 2009 for several
refining companies were analyzed. Figure 8 presents the results of that analysis.




                                                       28
        Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 65 of 131




Figure 8. Sample Refining Margins for Large and Small Refiners 2004 – 2009




Source: Company 10k reports and Stillwater analysis


The data indicates that refining margins for large refining companies (Chevron, ConocoPhillips,
ExxonMobil, Tesoro, and Valero) were similar in trend to the refining margins for several
smaller refining companies (Calumet, Delek, Frontier, Holly, and Western) during this period.30
However, the margins for the small refiner group were on average less than the large refiner
group. Margins for both groups peaked in 2006 or 2007 and were zero or negative for 2009.

U.S. refiners have complied with a series of environmental regulations over the past two decades
(see Figure 9). This series of regulations forced U.S. refiners to invest billions of dollars for
process, logistics and other capital upgrades. In addition, compliance with environmental
regulations has increased the fixed and variable costs of refinery operations.31 The cost of
compliance contributed to economic stresses that resulted in the shutdown of 66 refineries from
1990 through 2010.




30
  For several refiners, individual refinery or refinery business unit data was available. Tesoro reports data for their
four refining business units which contain seven refineries. Delek, CVR, Holly, and Alon report individual refinery
data.
31
  EIA examines the costs of compliances in the 1990s in
http://www.eia.doe.gov/emeu/finance/usi&to/downstream/ch4.html.

                                                          29
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 66 of 131




Figure 9. U.S. Refined Product Environmental Regulations 1990-2010




Source: SAIC, 2010, EIA Table 15 - Refineries Permanently Shut Down, 2010.


The reduction in capacity is mostly due to the shutdown of small-to-medium-sized refineries
with less than 40,000 barrels per day capacity. This size is approximately half the size of the
average operating refinery, which has grown from 80,000 barrels per day in 1990 to 120,000
barrels per day in 2010. The average U.S. refinery has grown in size by 60 percent over the past
two decades, as smaller refineries progressively become increasingly rare.

The experience of the refining industry over the past two decades offers insight into the costs of
compliance during periods of economic distress.

The majority of the shutdown refineries (46) were privately held:
       Average size (~ 20,000 barrels per day) was half as large as that of publicly-held
       refineries
       37 were shut during the 1990s
       17 were located in PADD 3 and 14 in PADD 5




                                                30
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 67 of 131




  Twenty idled refineries were publicly-held:
           Closings were distributed throughout the period
           Located primarily in PADDs 1 and 3
           Average capacity was 40,000 barrels per day


XI. Disproportionate Economic Hardship
  Based on an analysis of recent public statements by a number of U.S. refiners of varying size,
  refiners appear to be somewhat optimistic regarding near-term improvements in the U.S.
  economy. As a consequence of improving economic conditions, they anticipate an increase in
  demand for gasoline, jet fuel and diesel fuel accompanied by rising refinery utilization and
  margins.

  However, despite this somewhat optimistic view, there a number of factors that will work toward
  minimizing demand growth and may actually reduce domestic demand. First, the RFS2 program
  acts to progressively reduce demand for refinery produced gasoline and diesel products in the
  United States as the requirements for renewable products increases. Second, changes in the
  Corporate Average Fuel Economy (CAFE) and EPA GHG standards for new light-duty vehicles
  will negatively impact the demand for transportation fuels, renewable and petroleum alike. The
  projected reduction in demand for refinery-produced petroleum products was discussed in
  previously in relationship to the blend wall and illustrated in Figure 5 (page 17). As a result, the
  hoped-for improvement in refinery utilization and margins may be less than those during prior
  economic recoveries.

  Even though the general trend is less favorable for refining industry, local markets do have an
  impact on refinery outlook. Some U.S. refiners service niche product markets (such as
  lubricants) and can be less vulnerable to lower profit margins while others service
  geographically-remote niche markets to buffer themselves from lower overall U.S. refining
  margins.

  At the PADD level, differences in margin are also clear. The 3-2-1 Differential is often used as
  an approximate indicator of refining gross margins because it can be calculated based on publicly
  available refined product and crude oil pricing. Figure 10 illustrates that the 3-2-1 Differential
  for refiners in the Rocky Mountain and Mid-Continent Regions is generally greater than in the
  U.S. Gulf Coast.32




  32
    The 3-2-1 Differential is the difference in price between 2/3 barrel of gasoline plus 1/3 barrel of diesel less 1
  barrel of crude oil (typically a light sweet crude oil like West Texas Intermediate).

                                                             31
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 68 of 131




Figure 10. Crack Spread Differentials




Source Data: EIA.


Independent U.S. refiners are highly focused on maintaining sufficient capitalization because
they operate in a capital intensive business with continuous expenditures and volatile refining
margins. Sufficient capitalization allows them to purchase crude oil and other feedstocks on
competitive terms, to remain in regulatory compliance and to survive periodic downturns in their
refining business.

Independent refiners typically operate under a variety of debt covenants, including debt to equity
ratios and other restrictions. Independents may have limited access to public or private debt
depending on the number, size, complexity and location of refineries they own and the degree to
which they are integrated in their refined product transportation, storage and retail marketing
systems.

Assessing Disproportionate Economic Hardship
A scoring matrix was designed to evaluate the full impact of disproportionate economic hardship
on small refiners and used to assess the individual degree of potential impairment. The matrix is
comprised of two major sections described individually below: one section combining the
scoring for disproportionate structural and economic weightings, and a separate section regarding
the impact of compliance with the RFS2 program on the viability of the firm. Each of the eight
individual disproportionate structural and economic metrics is weighted equally to derive the
disproportionate impact index. The index is then scaled from 0 to 5, with 5 indicating conditions
likely to lead to disproportionate economic hardship. Similarly, the three metrics for the viability

                                                 32
            Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 69 of 131




index are then equally weighted and scaled to the same range. The lines shaded gray have not
been used in this analysis, but should be maintained as part of the matrix for use in the future
when other renewable fuels become commercially available.

Disproportionate Impacts Index Analysis
Disproportionate impacts consist of Disproportionate Structural and Disproportionate Economic
measures, which are described below. Table 10 shows the Disproportionate Structural Impacts
metrics.

Table 10. Disproportionate Structural Impact Metrics

1 Disproportionate Structural Impact Metrics
                                               0 = Good access (BB- or above credit rating),
    a Access to capital/credit                 5 = Moderate access (rating in B’s)
                                               10 = Poor access (C rating or 50% D/E)
      Other business lines besides refining    0 = Other Lines,
    b
      and marketing                            10 = No Other Lines
      Local market acceptance of               0 = Products accepted,
    c
      Renewables                               10 = Product not accepted
                                               0 = High acceptance,
        i      E10                             5 = Low acceptance
                                               10= No acceptance
        ii     E85                             Not scored because of small E85 volumes
        iii    Biodiesel                       Not available
                                               0 = D/(G+D) < Industry Avg.
    d Percentage of diesel production          5 = D/(G+D) > Ind. Avg<40%.
                                               10=D/(G+D) > 40%
                                               0 = not subject,
        Subject to exceptional state
    e                                          5= Some barriers for compliance
        regulations
                                               10 = subject to exceptional state regulations

2   Disproportionate Economic Impact Metrics
                                            0 = Above 3 year industry average 5 = positive,
                                            and below 3 year industry average
    a Relative refining margin measure
                                            10= Negative, 3 average,

    b Renewable fuel blending (% of production)
      i      Ethanol blending                   0 = 75%+, 5 = 25-74%, 10 = <25%
                                                0 = 1.1% of diesel production,
      ii     Biodiesel blending (not used)
                                                1 = <1.1%
             Other Advanced Biofuel             0 = some blending,
      iii
             blending (not used)                10 = no blending
                                                0 = niche
    c In a niche market                         5 = moderate niche impact
                                                10 = no niche
                                                0 = revenue > cost,
    d RINs net revenue or cost
                                                10 = revenue < cost
    Subtotal




                                                 33
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 70 of 131




1a. Access to capital/credit. Restrictions on capital may significantly limit the compliance
options for firms. If new blending facilities are needed, borrowing would likely be necessary.
High borrowing costs would have a disproportionate impact on the ability of less credit-worthy
firms to comply with RFS2. In the worst case, loan covenants may prevent firms from taking
cost-effective measures for compliance. Even if the firm would be purchasing RINs, additional
working capital may be needed to effectively manage the RIN purchases. Access to capital was
provided by the survey respondents and publically available data. In the absence of credit ratings,
other financial information provided by the respondent (such as debt/equity ratios) were used to
determine an individual refinery score. Those companies with poor access to capital were scored
a 10 as demonstrated by a credit rating of C or below were scored a 10, below BB- were scored a
5, and those companies above a BB- were scored a 0.

1b. Other business lines besides refining and marketing. Refining margins tend to have
considerable volatility. Additional lines of business, in particular upstream operations such as
exploration and development that are less correlated with refining, would tend to smooth the
firm’s cash flows, and improve its ability to borrow money at closer to the investment grade
rates. Those refineries without additional lines of business score a 10.

1c. Local market acceptance of Renewable Fuels. Local conditions may inhibit blending as a
compliance strategy for meeting RVOs. Blending category can be separated as follows: low
ethanol blends (E10), biodiesel and E85. There was no scoring for E85 and biodiesel due to a
lack of data.

         i.      Ethanol blending (E10). Not every state has switched completely to E10. Some
                 locations, due to either logistical obstacles or consumer behavior, still sell clear
                 (unblended) gasoline. Refiners who reside in states with less than 75 percent
                 E10 blending receive a 5; those with less than 25 percent blending receive a 10.
                 Given the current state of ethanol blending, no state which participants in the
                 program would cause a refiner to receive the higher score.

         ii.    E85. Reserved for later evaluation

         iii.   Biodiesel. Reserved for later evaluation

1d. Percentage of Diesel Production. While ethanol blending at 10 percent is already common,
biodiesel is normally blended at 5 percent or less due to a lack of market acceptance. Therefore,
refineries that disproportionately favor diesel production over gasoline inherently have a more
difficult compliance pathway, as the percentage of renewable fuel available to blend into diesel
is much lower than the 10 percent of ethanol that can be blended into gasoline. Refineries that
have greater than the industry average of approximately 32 percent diesel production receive a
score of 5; those at 40 percent diesel or above have a score of 10.

1e. Subject to exceptional state regulations. Certain states such as Tennessee and North
Carolina require refiners to sell unblended fuel. Refiners are required to purchase RINs to meet
their obligations even though they have no blending opportunities with this fuel. Also, under
certain unusual circumstances, the interplay between the State regulations (such as the California


                                                 34
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 71 of 131




Low Carbon Fuel Standard) and the Federal RFS may increase compliance costs. Those refiners
subject to exceptional regulations receive a 10.

2a. Relative refining margin measure. Refining margins differ from refiner to refiner for many
reasons. In order to eliminate market volatility, a three year average was calculated for each
small refinery. Refineries with a negative net average margin were scored a 10; those below the
industry average were scored a 5.

2b. Renewable fuel blending (% of production). The degree to which a small refiner can
actively blend refinery production with renewable fuels is a large component of economic
impairment. Generally, for ethanol, (and biodiesel and other advanced biofuels) the lower the
proportion of renewable fuel blending the greater the impairment.

             i.       Ethanol. Those refineries with between 25 and 75 percent of their gasoline at
                      E10 were scored a 5; those with less than 25 percent were scored a 10.

            ii.       Biodiesel. Reserved for later evaluation.

            iii.       Advanced Biofuels. Reserved for later evaluation.

2c. In a niche market. The rationale for utilizing the classification of “niche” refinery is
necessary to determine if it has access to specific geographical markets with limited alternative
finished product supply or access to distressed crude oil supply, thus creating higher than
industry refining margins for the niche refiner. Other refineries classified as “niche” are those
that produce a specialty slate of products (lube oils, greases, asphalt, etc.) in addition to gasoline
and diesel. The sale of these types of products will also result in higher than industry refining
margins. Landlocked refiners whose immediate market does not have access to a refined product
pipeline are scored a 0 as are or those whose primary products are not transportation fuels.
Landlocked refiners with direct access to single pipeline are scored a 5. Refiners with access to
more than one pipeline are scored a 10.

2d. RINs net revenue or cost. This criterion was not utilized in the current assessment due to
lack of consistency among the survey participants. However, depending upon the business model
of the small refiner, complying with their RVO can either be a net cost if they purchase all of
their RINs or can generate revenue should they be able to actively trade RINs in the open
marketplace. Firms that have a small refiner exemption and generate revenue by blending
renewable fuels and selling RINs are not experiencing hardship related to the RFS. The windfall
profit may be utilized to offset other margin related impairments. From the DOE small refiner
survey, many (but not all) the respondents blended ethanol in 2009. These firms separated RINs
and either sold them into the market or held them for future use. Indeed, one publically traded
firm reported $4 million of revenue from RINs sales in 2009.33




33
     Frontier Annual Report 2009

                                                    35
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 72 of 131




Viability Index Analysis
Refiner viability refers to the ability of the refiners to remain competitive and profitable. That
requires sufficient profits to make investments in the refinery to remain competitive. In general,
small independent refiners generally lack the revenue streams generated by crude oil production
and national product marketing to counteract the historic volatility in cash flows from the
refining industry. Therefore, under some circumstances, a small refinery may face compliance
costs that would significantly impact the operation of the firm, leading eventually to an inability
to increase efficiency to remain competitive, eventually resulting in closure. These impacts are
evaluated in the viability metric shown in Table 11.

Table 11. Viability Metrics

3 Viability Metrics
                                                 0 = no impact on efficiency,
       Compliance cost eliminates efficiency
   a
       gains (impairment)
                                                 10 = impact on efficiency
                                                 0 = no special event,
   b   Individual special events
                                                 10 = special event impacting viability
                                                 0 = not likely to shut down,
       Compliance costs likely to lead to shut
   c
       down
                                                 10 = likely to shut down
   Subtotal




3a. Compliance cost eliminates efficiency gains (impairment). This metric evaluates whether
the totality of factors, including both survey results and public information would reduce the
profitability of the firm enough to impair future efficiency improvements. While this would not
lead to immediate shutdown, given the increasingly competitive refining market, significant
constraints on efficiency improvements would eventually leave many small refineries at risk.
Refineries that receive a extension of their exemption and do some blending, could sell RINs to
improve their ability to position themselves to economically comply with RFS2 (through capital
expenditures for blending or increasing capital for a RIN purchase program), thus reducing the
impact of their future RFS2 compliance. Thus refineries that currently score high in this category
and receive an extension will likely see a reduction in the scoring of this category in the future.

3b. Individual special events. Refinery specific events (such as a shutdown due to an accident,
and subsequent loss of revenue) in the recent past that have a temporary negative impact on the
ability of the refinery to comply with the RFS.

3c. Compliance costs likely to lead to shutdown. Some refineries have a unique vulnerability
such as a weak competitive position and any significant additional burden could cause
bankruptcy or closure. This metric covers those refineries indicating that compliance may lead to
such an outcome.


                                                 36
            Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 73 of 131




  Recommendation for Exemption Extension
  Utilizing the individual scoring metrics and the previously described index analysis, Figure 11
  shows the disproportionate impacts and viability indices for each of the eighteen refineries that
  submitted sufficient data to be evaluated34. A recommendation of disproportionate impact was
  determined if both indices were greater than 1. This requires a score equivalent to at least four of
  the eight metrics for disproportionate impact at the moderate level (5), and a positive value for at
  least one of the three metrics for the viability index. Thirteen of the eighteen refineries scored a 1
  or higher in both indices, thus qualifying for a recommendation for extension of their RFS1
  exemption.

  Figure 11. Refinery Rankings by PADD

  [Redacted]


XII. Findings and Conclusion
  EPAct 2005, through the establishment of the RFS1 program, mandated a minimum renewable
  fuel content of gasoline, while exempting certain small refineries from compliance from 2007
  through 2010. EPAct 2005 also required DOE to conduct a study for the Administrator of the
  EPA assessing whether the RFS would impose a “disproportionate economic hardship” on the
  statutorily defined small refineries. On February 24, 2009, DOE transmitted its study with
  recommendations to EPA.

  In October 2009, Congress directed DOE to seek input from small refineries and revisit the issue
  of disproportionate economic hardship for small refineries. A survey of local market and
  financial data from currently exempt small refineries revealed individual differences between
  refineries that allowed the identification of disproportionate economic hardship among the
  respondents.

  Eighteen refineries responded to the survey and fell within the scope of the study, and it is
  recommended that thirteen of them should receive an extension of their RFS1 exemption. The
  refineries recommended were geographically diverse: [Redacted]. The refineries recommended
  for the exemption are:

  [Redacted]




  34
       The scoring for individual refineries is presented in Appendix H.

                                                              37
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 74 of 131




Appendix A. Glossary

Barrel: A unit of volume equal to 42 U.S. gallons.

Biodiesel: A fuel typically made from soybean, canola, or other vegetable oils; animal fats; and
recycled grease. It can serve as a substitute for petroleum-derived diesel or distillate fuel. For
EIA reporting, it is a fuel composed of mono-alkyl esters of long chain fatty acids derived from
vegetable oils or animal fats, designated B100, and meeting the requirements of ASTM
(American Society for Testing materials) D 6751.

Biomass: Organic non-fossil material of biological origin constituting a renewable energy
source.

Blend Wall: The limit to which a renewable fuel can be blended into its recipient motor fuel.
Typically used in reference to limits on ethanol’s integration into the U.S. fuel supply.

Blenders’ Credit: See Volumetric Ethanol Excise Tax Credit.

Blending Components (Motor Gasoline Blending Components): Naphthas (e.g., straight-run
gasoline, alkylate, reformate, benzene, toluene, xylene) used for blending or compounding into
finished motor gasoline. These components include reformulated gasoline blendstock for
oxygenate blending (RBOB) but exclude oxygenates (alcohols, ethers), butane, and pentanes
plus.

Charge capacity: The input (feed) capacity of the refinery processing facilities.

Clean Air Act (CAA): The law that defines the EPA's responsibilities for protecting and
improving the nation's air quality and the stratospheric ozone layer. Originally signed in 1970,
the last major change in the law, the Clean Air Act Amendments of 1990, was enacted by
Congress in 1990. Legislation passed since then has made several minor changes.

Code of Federal Regulations: A compilation of the general and permanent rules of the
executive departments and agencies of the Federal Government as published in the federal
register. The code is divided into 50 titles that represent broad areas subject to Federal
regulation. Title 18 contains the FERC regulations.

Crude Oil: A mixture of hydrocarbons that exists in liquid phase in natural underground
reservoirs and remains liquid at atmospheric pressure after passing through surface separating
facilities. Depending upon the characteristics of the crude stream, it may also include:
         Small amounts of hydrocarbons that exist in gaseous phase in natural underground
         reservoirs but are liquid at atmospheric pressure after being recovered from oil well
         (casing head) gas in lease separators and are subsequently comingled with the crude
         stream without being separately measured. Lease condensate recovered as a liquid from


Appendix A                                                                                      A-1
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 75 of 131




       natural gas wells in lease or field separation facilities and later mixed into the crude
       stream is also included;
       Small amounts of nonhydrocarbons produced with the oil, such as sulfur and various
       metals; and
       Drip gases, and liquid hydrocarbons produced from tar sands, oil sands, gilsonite, and oil
       shale.

E10, E15, E85: A fuel containing a mixture of ethanol and gasoline in a particular ratio. The
number is the percentage of the fuel that is ethanol. For example, E85 is 85 percent ethanol and
15 percent gasoline.

Energy Independence and Security Act of 2007 (EISA, or EISA07): EISA, Public Law 110-
140, was signed into law in 2007 to establish the Renewable Fuel Standard – 2 (RFS2). Its
purpose was to move the U.S. toward greater energy independence and security, increase the
production of clean fuels, and promote research on and deploy greenhouse gas capture and
storage options.

Energy Policy Act of 2005 (EPAct, or EPAct05): EPAct, Public Law 109-58, was signed in
2005 to establish the Renewable Fuel Standard (RFS1). Its purpose was to “ensure jobs for our
future with secure, affordable, and reliable energy.”

EPA-Moderated Transaction System (EMTS): Electronic system used for the generation,
trading, and tracking of RINs. Established as part of RFS2.

Ethanol: A clear, colorless, flammable alcohol. Ethanol is typically produced biologically from
biomass feedstocks such as agricultural crops and cellulosic residues from agricultural crops or
wood. Ethanol can also be produced chemically from ethylene.

Form 10-K: A form used by publicly traded companies to disclose information on an annual
basis to the U.S. Securities and Exchange Commission. The annual report on Form 10-K
provides a comprehensive overview of the company's business and financial condition and
includes audited financial statements.

Gasoline (Finished Motor Gasoline): A complex mixture of relatively volatile hydrocarbons
with or without small quantities of additives, blended to form a fuel suitable for use in spark-
ignition engines. Motor gasoline, as defined in ASTM Specification D 4814 or Federal
Specification VV-G-1690C, is characterized as having a boiling range of 122 to 158 degrees
Fahrenheit at the 10 percent recovery point to 365 to 374 degrees Fahrenheit at the 90 percent
recovery point. Motor Gasoline includes conventional gasoline; all types of oxygenated
gasoline, including gasohol; and reformulated gasoline, but excludes aviation gasoline.

Greenhouse Gases (GHGs): Those gases, such as water vapor, carbon dioxide, nitrous oxide,
methane, hydrofluorocarbons (HFCs), perfluorocarbons (PFCs) and sulfur hexafluoride, that are
transparent to solar (short-wave) radiation but opaque to long-wave (infrared) radiation, thus
preventing long-wave radiant energy from leaving Earth's atmosphere. The net effect is a
trapping of absorbed radiation and a tendency to warm the planet's surface.



Appendix A                                                                                     A-2
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 76 of 131




Low Sulfur Diesel (LSD) Fuel: diesel fuel containing more than 15 but less than 500 parts per
million (ppm) sulfur.

Naphtha: A generic term applied to a petroleum fraction with an approximate boiling range
between 122 degrees Fahrenheit and 400 degrees Fahrenheit.

Net Refining Margin: Often expressed in dollars per barrel. The net refining margin is the
difference between the gross refining margin and the costs of producing and selling the
petroleum products (e.g., refining energy costs and selling costs). The net margin measures
before-tax cash earnings from the production and sale of refined products. The net margin
excludes peripheral activities such as non-petroleum product sales at convenience stores.

No. 2 Diesel Fuel: A distillate fuel oil that has a distillation temperature of 640 degrees
Fahrenheit at the 90-percent recovery point and meets the specifications defined in ASTM
Specification D 975. It is used in high-speed diesel engines that are generally operated under
uniform speed and load conditions, such as those in railroad locomotives, trucks, and
automobiles.

Obligated Party: Refiners, blenders, and importers of gasoline that are subject to the
requirements of the RFS program.

Petroleum Administration for Defense District (PADD): A geographic aggregation of the 50
States and the District of Columbia into five Districts, with PADD I further split into three
subdistricts. The PADDs include the States listed below:
        PADD I (East Coast):
            o PADD IA (New England): Connecticut, Maine, Massachusetts, New Hampshire,
               Rhode Island, and Vermont.
            o PADD IB (Central Atlantic): Delaware, District of Columbia, Maryland, New
               Jersey, New York, and Pennsylvania.
            o PADD IC (Lower Atlantic): Florida, Georgia, North Carolina, South Carolina,
               Virginia, and West Virginia.
        PADD II (Midwest): Illinois, Indiana, Iowa, Kansas, Kentucky, Michigan, Minnesota,
        Missouri, Nebraska, North Dakota, Ohio, Oklahoma, South Dakota, Tennessee, and
        Wisconsin.
        PADD III (Gulf Coast): Alabama, Arkansas, Louisiana, Mississippi, New Mexico, and
        Texas.
        PADD IV (Rocky Mountain): Colorado, Idaho, Montana, Utah, and Wyoming.
        PADD V (West Coast): Alaska, Arizona, California, Hawaii, Nevada, Oregon, and
        Washington.

PI-588: A one-time, voluntary survey used by the EIA to collect information about small
refineries designed to provide the necessary information to make an informed decision regarding
which small refineries merited an extension of their RFS waivers. The PI-588 was developed
over the summer of 2010, and received clearance from the OMB on September 22, 2010. It was
distributed electronically on September 27, 2010 to 59 refineries. It is an Excel file consisting of



Appendix A                                                                                       A-3
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 77 of 131




five parts: Respondent Identification, Submission/Resubmission, Financial Health of Refinery,
Market Compliance, and Market Issues.

Refiner: A firm or the part of a firm that refines products or blends and substantially changes
products, or refines liquid hydrocarbons from oil and gas field gases, or recovers liquefied
petroleum gases incident to petroleum refining and sells those products to resellers, retailers,
reseller/retailers or ultimate consumers. "Refiner" includes any owner of products that contracts
to have those products refined and then sells the refined products to resellers, retailers, or
ultimate consumers.

Refinery: An installation that manufactures finished petroleum products from crude oil,
unfinished oils, natural gas liquids, other hydrocarbons, and oxygenates.

Refining Cash Margin: Represents all product revenues minus the costs of feedstocks (crude oil
plus other feedstocks) and minus other operating costs. It is frequently expressed in terms of
cents per gallon1.

Renewable Energy Resources: Energy resources that are naturally replenishing but flow-
limited. They are virtually inexhaustible in duration but limited in the amount of energy that is
available per unit of time. Renewable energy resources include biomass, hydro, geothermal,
solar, wind, ocean thermal, wave action, and tidal action.

Renewable Fuel Standard (RFS1, RFS2): RFS1 was established in 2005 (effective 2007) with
the passage of EPAct. RFS1 created a specific annual level for minimum renewable fuel use that
increases over time. RFS2 was established in 2007 (effective 2010) with the passage of EISA.
RFS2 is the revised and expanded version of RFS1.

Renewable Identification Numbers (RINs): RINs are assigned to each batch of renewable fuel
produced. RINs demonstrate an obligated party’s compliance with its RVO under the RFS
program.

Renewable Volume Obligation (RVO): RVO expresses the minimum renewable fuel use that
obligated parties must meet under the RFS program. The RVO is expressed as a percentage of
total non-renewable gasoline sold by the obligated party in the specified calendar year.
Compliance is demonstrated through the use of RINs.

Small Refinery: A refinery for which the average aggregate daily crude oil throughput for a
calendar year does not exceed 75,000 barrels. This definition comes from Section
211(o)(9)(A)(ii) of the Clean Air Act.

Super Major: Term used to describe the six largest private-sector oil companies in the world.
These six companies are BP, Chevron, ConocoPhillips, ExxonMobil, Royal Dutch Shell, and
Total.


1
 Page 121 (page 127 of the electronic version)
http://www.eia.doe.gov/pub/oil_gas/petroleum/analysis_publications/petroleum_issues_trends_1996/ENTIRE.PDF


Appendix A                                                                                             A-4
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 78 of 131




Ultra-Low Sulfur Diesel (ULSD) Fuel: diesel fuel containing a maximum 15 parts per million
(ppm) sulfur.

Volumetric Ethanol Excise Tax Credit (VEETC): Commonly known as a “blenders’ credit,”
VEETC was created as part of the American Jobs Creation Act of 2004. It provides oil
companies with an economic incentive to blend ethanol with gasoline.




Appendix A                                                                              A-5
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 79 of 131




Appendix B. RFS Market Operations, RINs
and the Fuel Supply Chain
Evaluating Industry Obligations


Stillwater Associates conducted informal telephone surveys with oil industry participants in
August and September 2010 to gain information around the cost of complying with the
Renewable Fuel Standard. Feedback was received from survey participants about how they
calculated their Renewable Volume Obligation (RVO). Subsequently, it was discovered that
these calculations were incorrect and would lead to potential over-compliance with RVO. With
DOE’s concurrence, Stillwater then worked with EPA to gain clarity around the regulation. The
following sections review the compliance process and address some ambiguities in EPA
regulations.

Participation in the RFS may have a significant impact on profitability depending upon RIN
pricing. We quantify the impact of variations in pricing through an example.

Background

The Energy Independence and Security Act of 2007 (EISA07), Public Law 110-140 passed by
the 110th Congress of the United States, was signed on December 19, 2007 to establish the
Renewable Fuel Standard – 2 (RFS2). As a result, on May 26, 2009, the US EPA issued its
Notice of Proposed Rule Making and invited the industry to provide comments. The comment
period was initially to expire on July 27, 2009, but was extended by 60 days to September 25,
2009, to allow the public additional time to provide comment on the proposed rule.

On February 3, 2010, the US EPA announced it had set the RFS2 factors effective July 1, 2010
and followed its announcement on March 26, 2010 with its 236 page Final Rule 40 CFR Part 80
published in the Federal Register pages 14669-15320.

The first 195 pages of the Final Rule constitute the Preamble where various discussions,
explanations and background information occur. Page 14717, attached as Table A, contains the
formulas by which the RFS2 percentage factors are calculated, but the Final Rule does not show
the values used in the formulas1.


1
 Preliminary values for 2011 may be found in the Federal Register Vol. 75, No. 138 pg 42250. Tuesday, July 20,
2010. The final percentages may be found at in the Federal Register at Vol. 75, No. 236 Thursday, December 9,
2010 pg 76804.




Appendix B                                            B-1
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 80 of 131




The last 41 pages of the Final Rule contain the rules and is entitled “Part 80-Regulation of Fuels
and Fuel Additives”. It contains Sections 80.1400 through 80.1468, with Sections 1405, 1407,
1415, 1425, 1426 and 1427 being the greatest concentration of rules.


General Approach for Meeting the 2010 RVOs

First, calculate the total volume of on-road and off-road gasoline and diesel that is refined,
imported or blended from components and thus is subject to an RVO.

Second, calculate the RVO for D Code 3 Cellulosic and subtract any 2009 rollover RINs subject
to the 20% maximum rollover cap. The remainder is the amount of 2010 Cellulosic RINs needed
to meet the 2010 Cellulosic RVO.

Third, calculate the RVO for D Code 4 Biomass Based Diesel and subtract the "Used" 2008 and
2009 Biomass Based Diesel RINs available and the "Unused" 2008 and 2009 Biomass Based
Diesel RINs available subject to the two rollover cap limits. The remainder is the amount of
2010 Biomass Based Diesel RINs needed to meet the 2010 Biomass Based Diesel RVO.

Fourth, for any Cellulosic Diesel RINs D Code 7 RINs available, decide how many should be
applied to the Cellulosic RVO and how many should be applied to the Biomass Based Diesel
RVO.

Fifth, calculate the RVO for Total Advanced Biofuels and then subtract the rollover 2009 and
2010 Cellulosic RINs, the 2010 Biomass Based Diesel RINs and the "unused" 2008/2009
Biomass Based Diesel RINs. The remainder is the amount of 2010 D Code 5 Other Advanced
Biofuel RINs needed to meet the 2010 Total Advanced Biofuel RV0. As you will note, the
"Used" 2008/2009 Biomass Based Diesel RINs can be used to meet the 2010 Biomass Based
Diesel RVO but not the 2010 Total Advanced Biofuel RVO.

Sixth, calculate the RVO for Total Renewable Fuels and then subtract the rollover 2009 and
2010 Cellulosic RINs, the 2010 Biomass Based Diesel RINs, the "Unused" 2008/2009 Biomass
Based Diesel RINs, the 2010 Other Advanced Biofuel RINs and the rollover 2009 corn ethanol
RINs. (The sum of all of the rollover RINs is limited to the rollover cap of 20% of the 2010 Total
Renewable Fuel RVO). The remainder is the amount of 2010 corn ethanol RINs needed to meet
the 2010 Biomass Based Diesel RVO.

Conference Calls with the US EPA

During the Stillwater industry surveys conducted to assess DEH, it became apparent the industry
interpreted the Final Rule in different ways. A series of conference calls were made between
David Korotney of the US EPA and David Bulfin of Stillwater Associates LLC during
November and December of 2010 to review how an Obligated Party (OP) should use its RINs to
meet its RVO. A summary of the rules is as follows:




Appendix B                                     B-2
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 81 of 131




1. Biomass Based Diesel RINs generated in 2010 can be used to meet the entire 2010 Biomass
   Based Diesel RVO, and can also be used to meet the 2010 Total Advanced Biofuels and the
   2010 Total Renewable Fuel RVOs.

2. Biomass Based Diesel RINs generated in 2008 and 2009 that were previously used for
   meeting the 2008 or 2009 RFS1 mandate (status “Used”), can be reused to meet the 2010
   Biomass Based Diesel RVO with no rollover cap. However, they cannot be used to meet the
   2010 Total Advanced Biofuels RVO or the 2010 Total Renewable Fuel RVO. Thus, if an OP
   uses lots of "Used" 2008 and/or 2009 RINs, the OP could fall short of meeting 2010 Total
   Advanced Biofuels RVO. As a result, the OP would need D Code 5 cane ethanol RINs to
   meet the Total Advanced Biofuels RVO.

3. An OP cannot purchase another company’s Used RINs to meet its own RVO.

4. Biomass Based Diesel RINs generated in 2008 and 2009 that were not used for compliance
   in 2008 or 2009 (status "Unused"), can be used to meet the 2010 Biomass Based Diesel RVO
   but are limited by the two rollover caps defined in 80.1427(a)(7)(iii). These RINs can be
   used to meet the 2010 Advanced Total Biofuel RVO and the 2010 Total Renewable Fuel
   RVOs.

5. "Unused" RINs were unused because they were either excess or they were attached to
   renewable fuels that were used as, or blended into, non-road fuels (boiler fuel, jet fuel).
   These RINs were not valid under RFS1, but can be reinstated (reactivated) under RFS2 for
   2010 only.

6. An OP can purchase another company’s unused RINs to meet its own RVO.

7. The use on Unused RINs is subject to two rollover caps.

8. The first rollover cap relates to 2008 excess and retired-then-reinstated Biomass Based Diesel
   RINs and is set at a maximum of 8.7% of the 2010 Biomass Based Diesel RVO. The
   rationale behind the 8.7% is explained in the middle of the far-right-hand column of page
   14719 of the Final Rule. When meeting the 2009 Biomass Based Diesel RVO of 0.5 BG,
   2008 RINs were limited to the 20% rollover cap, or 0.1BG. Carrying forward this 2008 RIN
   limit of 0.1 BG into 2010, it represents 8.7% (0.1/1.15) of the total 2010 Biomass Based
   Diesel RVO of 1.15 BG.

9. The second rollover cap relates to the total combined 2008 and 2009 excess and retired-then-
   reinstated Biomass Based Diesel RINs and is set at a maximum of 20% of the 2010 Biomass
   Based Diesel RVO. The rationale behind the 20% is it is a compromise rate between the
   refiners wanting 50% and the RFA wanting 0%.

10. If the 20% rollover cap limits the use of available RINs to meet a subcategory RVO, an OP
    can use the rest of the available subcategory RINs to meet a higher category RVO until its
    higher volume 20% cap is met. However, the US EPA assumes an OP would sell the more
    valuable sub-category RINs for cash and then buy the less valuable higher category RINs.

Appendix B                                     B-3
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 82 of 131




11. Each 20% rollover cap includes the sum of all the RINs being carried over for all the
    categories.

12. The 1.5 multiplier for Biomass Based Diesel is not applicable if volumes are expressed in
    terms of paper Gallon-RINs instead of physical gallons.

13. A D Code 7 Cellulosic Diesel RINs can be applied to either the Cellulosic RVO or the
    Biomass Based Diesel RVO, but not both.


Other comments from the conference calls with the US EPA are as follows:

1. Although there is a provision in the Final Rule to carry over 57% of 2010 Biomass Based
   Diesel RVO into 2011, the degree of complexity experienced in 2010 is not anticipated to
   occur in 2011. This is because no more “Used” prior year RINs are allowed and no more
   “Unused” RINs from 2 years prior are allowed.

2. Based on Table IV.B.3-2 on page 14752 of the Final Rule, from a practical standpoint there
   will be little or no D Code 7 (Cellulosic Diesel) RINs generated during 2008 and 2009. At
   the time of this writing, the US EPA does not recognize D Code 7 or D Code 5 RINs under
   RFS1 which lasted until June 30, 2010. However, Brazilian sugar cane ethanol imports
   would qualify as an Other Advanced Biofuel with a 50% GHG reduction and a D Code 5
   RIN.


Average vs. Marginal Ethanol RINs:

The impact on refiner margins of a rapid rise in RINs prices can be illustrated by discussing the
economics of three refiners in different circumstances relative to the RFS. In the illustration,
Company A blends all its production with ethanol, so it does not have to purchase ethanol RINs.
Company B does not do any blending and must purchase RINs to meet all of its RVO. Company
C has excess RINs to sell into the market. Company C could be a blender that does not have an
RVO, i.e. a gasoline marketer, or it could be a refiner who blends in excess of its RVO.




Appendix B                                     B-4
        Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 83 of 131



                                    Average Values (over 11 months)                 Marginal Values (December)

                               Company A     Company B Buys    Company C      Company A     Company B       Company C
                                Blends to     RINs to meet     has RINs to     Blends to    Buys RINs to    has RINs to
Values in Cents per Gallon     meet RVO          RVO               sell       meet RVO       meet RVO           sell
Gasoline Price                      200.00            200.00        200.00         200.00         200.00         200.00
Ethanol Price                       190.00               n/a        190.00         190.00             n/a        190.00
Price Difference                     10.00               n/a         10.00          10.00             n/a          10.00
Fuel margin/gallon of E10            1.00                n/a           1.00          1.00             n/a          1.00
VEETC (cpg of E10)                   4.50                n/a           4.50          4.50             n/a          4.50

RINs Price (cpg of ethanol)           n/a              1.50            1.50          n/a           15.00          15.00
RINs Price (cpg of E10)               n/a              0.15            0.15          n/a            1.50           1.50
Blender Margin (cpg of E10)          5.50               n/a            5.65         5.50             n/a           7.00
Total Cost (cpg of E10)            194.50            200.15          194.35       194.50          201.50         193.00

Advantage vs. B (cpg of E10)         5.65                              5.80          7.00                          8.50


In the above example, the companies experience an average price for gasoline, ethanol and RINs
for eleven months of a year. In the last month, December, RINs prices increase by ten times,
from 1.5 cpg to 15 cpg. The average RIN price is 1.5 cpg and the marginal RIN price is 15 cpg.

The companies value their gasoline at 200 cents per gallon and ethanol at 190 cpg. Companies A
& C have a fuel margin on a gallon of E10 of 1 cpg, (10 cpg gasoline price – ethanol price times
10%.) They reduce their excise tax obligation with the VEETC by 4.5 cpg of E10.

Company A does not have to buy any ethanol RINs, so its “Blender Margin” is the fuel margin
of 1 cpg + the tax credit of 4.5 cpg or 5.5 cpg. This reduces the cost of its product to 194.5 cpg.
Company B does not blend and has to buy RINs. Its total cost is 200.15 cpg. Company C blends
ethanol, reduces its taxes and sells a RIN. This reduces its cost to 193.00 cpg.

On average, Company A has a cost advantage over Company B of 5.65 cpg and Company C has
an advantage over Company B of 5.8 cpg.

In the final month, when RINs prices go to 15 cpg, Company A’s advantage vs. Company B
grows to 7.00 cpg and Company C’s advantage grows to 8.50 cpg. Assuming a net refining
margin of 5 cpg, high RIN prices could significantly impair the profitability of non-blending
small refineries.




Appendix B                                                     B-5
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 84 of 131




Table A. Calculation of RVO Percentages




Source: Vol. 75, No. 58 / Friday, March 26, 2010 pgs 14717- 14718.




Appendix B                                            B-6
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 85 of 131




A Comparison of the Physical Flow of Product with the Flow of RINs

Figures B-1 and B-2 illustrate the physical flow of gasoline and ethanol in the distribution
system. In Figure B-3, the flow of RINs is overlaid on the illustration of the physical flow.




Appendix B                                      B-7
                         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 86 of 131




Figure B-1. Physical Flow – Refinery Truck Rack

                                                                     • Ethanol is moved to an ethanol tank
                                                                     connected to the truck rack

                                                                     • Ethanol and gasoline are blended together
                                                                     on the truck and are delivered to the service
 • The refiner manufactures gasoline                                 station
 and moves it to gasoline tanks
 connected to a truck loading rack                                   • The oval indicates that the refinery, tanks
                                                                     and rack are all at the refinery




                               • Truck racks at refineries only supply a minor amount
                               of fuel. Most production is pipelined away from the
                               refinery to more distant truck rack terminals


Appendix B                               B-8
                         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 87 of 131




Figure B-2. Physical Flow – Off-Refinery Truck Rack

                                                                     • Ethanol is moved to an ethanol tank
                                                                     connected to the truck rack
                                                                     • Ethanol and gasoline are blended
                                                                     together on the truck and are
                                                                     delivered to the service station
                                                                     • The oval indicates that the tanks
                                                                     and rack are not located at the
                                                                     refinery
 • The refiner manufactures gasoline
 and moves it to gasoline tanks
 connected to a truck rack




                            pipeline




Appendix B                               B-9
                                Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 88 of 131




Figure B-3. RIN Flow

 • The RIN is attached to ethanol
 when it ships from the ethanol plant
 • The RIN remains attached to the
 ethanol while it is in the terminal tank.
 The RIN is the property of the entity
 who owns the ethanol volume.
 • Once the ethanol is blended onto                                           Use for
 the truck, the RIN is detached
                                                                                        Sell into
 • The owner of the RIN can use it to
 meet his RVO or sell it into the RIN
 market, or bank it to use at a later
 time




                             • Since the owner of the ethanol at the time of blending controls the RIN,
                             refiners who do not blend all of their production with owned ethanol will have
                             to buy RINs to meet their RVO




Appendix B                                        B-10
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 89 of 131




Appendix C. DOE Ethanol Model
Description
Through the use of an econometric model we investigate the impact of the combination of
precipitation, crude oil prices, and discretionary blending on the ethanol supply and demand
market in the next two years, as well as the variables upon which ethanol depends: corn and
ethanol prices. This appendix provides a five equation model determining ethanol supply and
demand quantities and prices, price of corn, and the retail price of gasoline. The equations are
estimated using two stage least squares with standard errors robust to heteroskedasticity and
autocorrelation using yearly data from 1986 to 2009. The parameter estimates are intended to be
used as a basis for examining policy questions regarding the ethanol market, RFS, and waivers
within a stochastic framework.

The model equations are presented below.

Ethanol Supply (Equation 1)
ln ETHPROD t   0   1 PETHANOL 2005 t   2 ln PCORN 2005 t   3 ln ETHPLANTS               t



Ethanol Demand (Equation 2)
ln ETHPRODt   0  1 PETHANOL2005Dt   2 ln PGASOLINE2005t   3 MANDATEt
                   4TREND _ PRODt

Retail Gasoline Price Excluding Taxes (Equation 3)
ln PGASOLINE 2005 t   0   1 ln REFINE _ UTIL t   2 ln RAC 2005 t

Corn Price (Equation 4)
ln PCORN 2005 t   0  1 ln ETHPROD t   2 ln CORNYIELD t

Corn Yield (Equation 5)
ln CORNYIELD t  0  1 ln PRECIPt  2 (ln PRECIP )t2  3TREND _ CY

All  i ,  i ,  i ,  i ,  i coefficients are calculated from regression analysis of the explanatory
variables provided in each equation. Equations 3, 4, and 5 can be substituted into equations 1
and 2, equated, and then solved for the PETHANOL2005D (price of ethanol in 2005 constant
dollars).

Table C-1 summarizes the variables within the model, their units, and their dependencies. For
example, historical precipitation data was used to create the regression model, and assumptions
are made about the possible rainfall in 2011 and 2012. On the other hand, production of ethanol
in billion gallons per year (Ethanol Supply and Demand) is calculated by the regression model,




Appendix C                                                                                                C-1
        Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 90 of 131




and therefore an output of the model and directly and indirectly dependent on all model
variables1.

Table C-1. Model Variables
                                                                      Historical Assumption Regression
    Variable            Units                Function of:
                                                                        Data       (Input)   (Output)
Precipitation      Inches/Month        ---                            Yes             Yes               ---
Ethanol            Billion             Ethanol Price,                 Yes             ---               Yes
Supply and         Gallons/Year        Gasoline Price,
Demand                                 Corn Price,
                                       Ethanol Mandate,
                                       Number of Ethanol
                                       Plants
Refiner            $/Barrel            ---                            Yes             Yes               ---
Acquisition
Cost (RAC)
Gasoline           $/Gallon            Refinery Utilization,          Yes             ---               Yes
Price                                  Refiner Acquisition
                                       Cost (RAC)
                                       Ethanol Price2
Ethanol            Billion             ---                            Yes             Yes               ---
Mandate            gallons/Year

Corn Price         $/Bushel            Ethanol Production,            Yes             ---               Yes
                                       Corn yield
Volumetric    $/Gallon                 ---                            Yes             Yes               ---
Ethanol
Excise Credit
(VEETC)
Ethanol Price $/Gallon                 Corn price, Refiner            Yes             ---               Yes
                                       Acquisition Cost

Nominal monthly ethanol prices are average rack prices in Nebraska obtained from Nebraska’s
Energy Statistics website and averaged to produce yearly prices. Ethanol production and the
number of ethanol plants were obtained online from the Renewable Fuels Association. Nominal
monthly corn prices are average prices received by farmers in the U.S. from USDA’s Economic
Research Service (USDA/ERS) and converted to yearly prices. Corn yields were also collected


1
  Ethanol supply and demand are determined through equation one and two, but some variables of equations one and
two are outputs of equation 3, 4 and 5.
2
  Elasticity of ethanol price (as related to gasoline price) is determined to be 0.19 through regression analysis, for
every 1% increase in ethanol demand price, all else constant, an increase of 0.19% is observed in the gasoline price.
This elasticity is applied in model run post-processing.

Appendix C                                                                                                        C-2
          Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 91 of 131




from USDA/ERS. The nominal retail price of gasoline (exclusive of taxes) is the U.S. city
average retail price for regular unleaded gasoline taken from EIA’s Monthly Energy Review and
averaged to produce a yearly price. The nominal refiner acquisition cost is the U.S. crude oil
composite acquisition cost by refiner and was collected from EIA. Refinery utilization rate is the
annual refinery utilization rate provided by EIA. Precipitation figures for the U.S. corn-belt were
gathered from the National Climatic Data Center website. All nominal dollar values were
converted to constant 2009 dollars using the GDP deflator from the 2010 Economic Report of the
President.

Historical values for all variables are presented from 1999-2010 and independent variables are
projected into the future (2011 and 2012) in Figures C-1 through C-6, and dependent variables
calculated by the regression model are presented in Figures C-7 through C-10.

Figure C-1 details historical annual rainfall within the U.S. corn-belt for the last decade. As
expected, rainfall varies each year. Rainfall data from 1986-2009 is used within the regression
analysis, and over that time period the average annual rainfall is found to be 2.91 inches/month.
Corn yield is intimately tied to the precipitation in any given year (equation 5) and maximum
corn yield is attained at the average annual rainfall, thus allowing for modeling of drought and
flood conditions. Any deviation from the average will yield a less than optimal corn yield, and
Figure C-2 illustrates the affect on expected corn yield for 2011.

Figure C-3 outlines the historical and projected Volumetric Ethanol Excise Credit (VEETC).
Congress has recently passed legislation for continued VEETC of $0.45 per gallon, and this
value is assumed for 2011 and 2012. The VEETC has decreased over the last decade in real and
constant dollars, and is projected to be $0.45 (real dollars) in the near future. The VEETC is
$0.44 and $0.43 in 2009 constant dollars for 2011 and 2012, respectively.

Refiner Acquisition Cost (RAC) is used as a regression variable to account for the influence of
crude oil on ethanol production and consumption within the U.S. Typical RAC is a few dollars
more than the WTI crude oil price. RAC is projected to be $82 for 2011 and $84 for 20123 in the
base case ($90 and $92.2 in 2009 constant dollars for 2011 and 2012, respectively). Figure C-4
provides the RAC historical and projected values in constant 2009 dollars.

Figure C-5 provides the historical and projected number of ethanol plants within the U.S.
Number of ethanol plants is used as a proxy for ethanol production capacity within the United
States. As the U.S. production capacity gets close to the maximum mandate of corn ethanol (15
billion gallons per year) new construction should slow and total number of plants should reach a
maximum value4; thereafter, number of plants should decrease due to increased plant efficiency
and economies of scale.

Figure C-6 shows the historical and regression values for corn yield (bushels/acre). Corn yield
has increased over the past decade and is expected to grow in the future. Corn yield is primarily



3
    The RAC price represents the crude oil price as of December 2010.
4
    The model uses a constant value of 170 plants in 2011 and 2012.

Appendix C                                                                                     C-3
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 92 of 131




a function of rainfall and increasing efficiency of corn growers. Change in corn yield due to
variability in rainfall has been demonstrated in Figure C-2.

Figure C-7 provides historical and regression values for corn prices. Within Equation 4 corn
price is a largely a function of corn yield and the volume of ethanol produced. However,
Equations 1,2,3, and 4 have interdependent variables, thus corn yield is effectively a function of
all model variables. Corn price varies with market and meteorological conditions, although
general trend over the last decade indicates an increase in price. Under optimal rainfall
conditions, and a crude oil price of approximately $90-$92.2 dollars, regression analysis projects
a corn price of $4.40-$4.42 per bushel over the next two years.

Figure C-1. U.S. Average Annual Precipitation – Corn Belt




Appendix C                                                                                      C-4
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 93 of 131




Figure C-2. Projected Corn Yield vs. Rainfall (2010)




Figure C-3. U.S. Volumetric Ethanol Excise Tax Credit (VEETC)




Appendix C                                                                 C-5
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 94 of 131




Figure C-4. Refiner Average Crude (RAC) Oil Acquisition Cost




Figure C-5. Number of Ethanol Plants in the U.S.




Appendix C                                                                 C-6
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 95 of 131




Figure C-6. U.S. Corn Yield




Figure C-7. U.S. Corn Prices




Appendix C                                                                 C-7
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 96 of 131




Figure C-8. U.S. Yearly Ethanol Production




Figure C-9. U.S. Retail Gasoline Price




Appendix C                                                                 C-8
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 97 of 131




Figure C-10. U.S. Ethanol Supply Price




Figure C-8 details the historical ethanol production over the last decade and the regression results
of ethanol production for 2011 and 2012 under optimal rainfall and approximately $90-$92.2
dollars crude oil price. Under optimal conditions ethanol production is expected to rise steadily
to meet and exceed the corn ethanol mandate of 12.6 and 13.2 billion gallons per year.

Historical price of gasoline over the last decade and regression results for 2011 and 2012 are
provided in Figure C-9. Retail gasoline price is a function of ethanol and crude oil price and
under $90-$92.2 dollar crude oil price retail gasoline price is expected to be $2.68-$2.78 per
gallon.

Figure C-10 provides historical price of ethanol over the last decade and the regression results
for 2011 and 2012. Ethanol price is a function of all of the model variables, and under $82-$84
dollar crude oil price and optimal rainfall conditions ethanol price is expected to be 2.37-2.39
without the VEETC subsidy.

The DOE model describes the ethanol supply and demand market in the next two years, as well
as corn, ethanol, and gasoline prices. Under optimal rainfall conditions and crude oil price of
$82-$84 per barrel, the model predicts ethanol production above the mandated levels in 2011 and
2012, within the motor gasoline pool and therefore the quantity of Renewable Identification
Number (RINs) generated should exceed the Renewable Volume Obligation (RVO) comfortably
and RINs traded between parties should cost no more than the transaction cost. However, if

Appendix C                                                                                       C-9
        Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 98 of 131




market and meteorological conditions are worse, then it is possible for reduced levels of ethanol
production and blending which will lead to an increase in RIN prices.

In the following analysis the DOE model is used to identify conditions that may be conducive to
generating high RIN prices within the marketplace. Parametric analysis reveals that High RIN
prices can be expected due to a period of drought or flooding, or over-blending of ethanol by
obligated parties among other factors.

The four cases in Table C-2 represent four states of the world that may exist in 2011 and 2012,
and the assumptions for the cases. Scenario A represents a “Best Case Scenario” where optimal
rainfall creates conditions for low ethanol price due to a high corn yield, crude oil price is
maintained at December 2010 levels ($82-$84 per barrel), and ethanol production is
unconstrained. Scenario B dampens the expectations of a high corn yield by introducing poor
rainfall, leaving all other conditions the same as Scenario A. Poor rainfall is defined by reducing
the average annual rainfall (in inches per month) from the optimal (2.91 inches/month) to rainfall
amount two standard deviations below the normal (2.07 inches/month)5. Scenario C requires
blending to increase to RVO, while under the poor rainfall condition described in Scenario B.
Scenario D considers a situation where obligated parties blend above the RVO under poor
rainfall conditions, in anticipation of future RIN shortages.

Table C-2. RIN Scenarios Description
                      Precipitation                 Crude Oil Price
    Scenario                                                                          Blending Level
                    (Inches/Month)                     ($/Barrel)
    A            Optimal (2.91)                         ($82-$84)                Unconstrained

    B            Poor Rainfall (2.07)                   ($82-$84)                Unconstrained

    C            Poor Rainfall (2.07)                   ($82-$84)                Constrained (RVO- 9.0% in
                                                                                 2011, 9.2% in 2012)
    D            Poor Rainfall (2.07)                   ($82-$84)                Constrained (9.5%)


Under Scenario A optimal rainfall and $82-84 crude oil prices ample existing ethanol production
capacity within the U.S. allows for ample ethanol production in 2011 and 2012. 13.57 billion
gallons of ethanol produced under optimal rainfall condition represents 9.7% blending of ethanol
by volume in motor gasoline (139.3 billion gallons6) expected to be consumed within the U.S. in
2011. Ethanol production is expected to increase to 14.02 billion gallons (10.1% blending of
ethanol) in 2012 due to increases in overall ethanol production capacity under optimal rainfall
conditions. Under Scenario A, the level of blending is above the required mandate of 12.6
and 13.2 billion gallons in 2011 and 2012, respectively; therefore, over-compliance should
lead to a surplus of RINs in the marketplace and RIN price can be expected to be negligible
in 2011 and 2012.



5
  The definition of a drought is beyond the scope of this paper. In order to approximate a drought condition, rainfall
was set to two standard deviations below the mean, covering approximately 95% of all outcomes.
6
  EIA AEO2011

Appendix C                                                                                                       C-10
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 99 of 131




Under Scenario B, annual rainfall is expected to be two standard deviations lower than the
optimal case (Scenario A). As expected, poor rainfall leads to a lower corn yield which puts
upwards pressure on corn prices. Higher corn prices lead to reduced ethanol production and
higher ethanol and gasoline prices. If ethanol blending is allowed to occur without regards to the
RVO in 2011 and 2012 (no ethanol mandate), the model predicts reduction of 1.40 billion
gallons of ethanol production an increase in corn price of $2.21 per bushel and an increase in
ethanol price of $0.62 per gallon in 2011 when compared to Scenario A. Since the projected
amount of ethanol produced in Scenario B is below the ethanol mandate (12.6 and 13.2
billion gallons in 2011 and 2012) and obligated parties are required to blend to the RVO,
Scenario B would require addition consumption of ethanol.

Scenario C forces obligated parties to blend to the RVO under poor rainfall conditions in order to
comply with the RFS program, thus boosting ethanol production to 12.6 and 13.2 billion gallons
in 2011 and 2012, respectively, as compared to Scenario B. A RIN cost of $0.35 per ethanol
gallon blended is introduced within the model to increase ethanol production to 12.6 billion
gallons in 2011 and from $.58 from 12.91 to 13.2 billion gallons in 2012. The other key prices
and market metrics may be found in Table C-3 below. RIN prices of $0.32 and $0.58 may exist
in 2011 and 2012 in order to increase ethanol production to meet the mandate due to poor
rainfall conditions outlined in Scenario C.

Scenario D investigates the possibility of over-blending under poor rainfall conditions. If
obligated parties over-blend in order to accumulate RINs for future compliance, the increased
production (and consumption) of ethanol may lead to higher RIN prices. Scenario D predicts a
RIN price of $0.81 and $0.87 per ethanol gallon blended in 2011 and 2012, if the obligated
parties blend ethanol at 9.5% (by volume) within the motor gasoline pool. Corresponding
corn, ethanol and gasoline prices may be found in Table C-3.

All prices reported in Table C-3 are in constant 2009 dollars.




Appendix C                                                                                    C-11
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 100 of 131




Table C-3. RIN Price Scenarios for 2011 and 2012




                                                                               Production




                                                                                                                      Corn Price


                                                                                                                                   Wholesale
                                                                                            Ethanol %
                                                                 Crude Oil




                                                                                            in MoGas
                  VEETC




                                                                                                                                   Gasoline
                                            Mandate
                                            Ethanol




                                                                                Ethanol




                                                                                                        Ethanol
       Rainfall




                                                       MoGas
                              Price




                                                                   Price




                                                                                                         Price




                                                                                                                                     Price
                                                            7
                               RIN




                                                        Use




                                                                                                                      $/ Bushel
                  $/ Gallon


                               $/ Gallon




                                                                                                         $/ Gallon




                                                                                                                                     $/Gallon
                                           Gallons/



                                                      Gallons/




                                                                              Gallons/
                                                                   $/Barrel




                                                                                              Percent
      Inches/
       Month




                                            Billion



                                                       Billion




                                                                               Billion
                                            Year



                                                       Year




                                                                               Year
                                                                        2011

A     2.91 $0.44 $0.00                      12.6       139.3       90          13.57        9.7%        $2.94        $4.40          $2.60
B     2.07 $0.44 $0.00                      12.6       139.3       90          12.17        8.7%        $3.58        $6.83          $2.73
C     2.07 $0.44 $0.38                      12.6       139.3       90          12.60        9.0%        $3.75        $6.95          $2.76
D     2.07 $0.44 $0.92                      12.6       139.3       90          13.23        9.5%        $4.02        $7.12          $2.80
                                                                        2012

A     2.91 $0.43 $0.00                      13.2       143.0     92.2          14.02        9.8%        $3.05        $4.42          $2.61
B     2.07 $0.43 $0.00                      13.2       143.0     92.2          12.46        8.7%        $3.69        $6.87          $2.73
C     2.07 $0.43 $0.64                      13.2       143.0     92.2          13.20        9.2%        $4.00        $7.08          $2.78
D     2.07 $0.43 $0.95                      13.2       143.3     92.2          13.59        9.5%        $4.14        $7.18          $2.80




7
    EIA AEO2011


Appendix C                                                                                                                                 C-12
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 101 of 131




Appendix D. PI-588 Survey Form
Introduction
The 2010 Small Refineries Exemption Study was developed to determine if small refiners suffer
“disproportionate economic hardship” through compliance with the Renewable Fuel Standard
(RFS). In an effort to collect input from small refineries for use in the study, the Department of
Energy’s Office of Policy and International Affairs (PI) developed an original survey instrument
to gather data on specific characteristics of individual small refineries. The optional survey
allowed respondents to submit data that provided technical support for a determination of
disproportionate economic hardship.

The survey elements, in conjunction with previously collected and other public data were used to
characterize the firm’s cost of compliance and its financial resilience in the face of estimated
compliance costs associated with the RFS2 regulation. Data elements from the survey, including
capital costs, operating costs, ability to generate Renewable Identification Numbers (RINs) and
projected RIN costs were used to estimate the cost of compliance in cents per gallon of product.

The survey was submitted to the Office of Management and Budget (OMB) for review and
clearance on July 8, 2010. A Federal Register Notice1 and 30 day public comment period were
opened on July 15, 2010.

The survey received clearance from the Office of Management and Budget on September 22,
2010 and was distributed electronically via email to 59 small refineries on September 27, 2010.
The survey was to be completed and returned electronically using a designated PI website by
October 25, 2010.

The survey consisted of five parts:

      Respondent Identification
      Submission/Resubmission
      Financial Health of Refinery
      Market Compliance
      Market Issues

Time series questions sought three years of data (2007, 2008, 2009 for historical series and 2010,
2011, 2012 for future looking series). The cover letter, survey form, survey instructions, and
electronic filing instructions are provided in this appendix.




1
    Federal Register: July 15, 2010 (Volume 75, Number 135). http://edocket.access.gpo.gov/2010/2010-17288.htm

Appendix D                                                                                                 D-1
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 102 of 131




Figure D-1. Survey Cover Letter




Appendix D                                                                  D-2
                     Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 103 of 131




Figure D-2. PI-588 Survey Form




Appendix D                                                                                 D-3
             Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 104 of 131




Appendix D                                                                         D-4
             Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 105 of 131




Appendix D                                                                         D-5
             Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 106 of 131




Appendix D                                                                         D-6
             Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 107 of 131




Appendix D                                                                         D-7
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 108 of 131




Figure D-3. PI-588 Survey Instructions




Appendix D                                                                  D-8
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 109 of 131




Appendix D                                                                  D-9
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 110 of 131




Appendix D                                                                  D-10
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 111 of 131




Appendix D                                                                  D-11
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 112 of 131




Figure D-4. Survey Submit Instructions




Appendix D                                                                  D-12
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 113 of 131




Appendix E. PI-588 Survey Response
Survey Responses

The EPA list of refineries holding RFS exemptions served as the basis of identifying potential
respondents to the PI-588 survey. Of the 59 refineries that met the qualifications for possible
extension of exemption, [Redacted] submitted a Form PI-588. [Redacted] and [Redacted]
responded by declining to participate in the survey. One company, [Redacted], responded that
[Redacted] they were not able to respond to the survey. Three companies advised DOE that
their four refineries were either not producing transportation fuels or no long in operation due to
financial hardship:
                                             [Redacted]

DOE permitted these four to forego submitting the survey. An additional [Redacted] refineries
did not respond to the survey or communicate with DOE. Reminder emails were sent but no
calls were made to non-respondents.

DOE received surveys from [Redacted] refineries. During validation efforts, five refineries
were found to exceed the “small” threshold established for compliance with RFS2 guidelines:

       [Redacted]




In addition, [Redacted] submitted incomplete surveys for its two refineries in [Redacted] and
[Redacted]. These surveys could not be used in the analysis.

As a result, 18 surveys were considered valid and used in the disproportionate economic
hardship analysis (see Table E-1). The refineries are distributed across all five PADDs, with five
located in PADD 3 and four located in PADD 4. Nine of the refineries are privately held and
eight belong to public companies (see Table E-2).




Table E-1. Valid Refinery Responses by PADD and Ownership

[Redacted]

Appendix E                                                                                       E-1
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 114 of 131




Table E-2. Summary Responses by PADD and Ownership

[Redacted]


Validation of Form PI-588
To ensure the integrity of the data submitted on the Form PI-588,”RFS2 Small Refinery Survey
2010,” responses to the survey were validated against information from other sources including
survey data from the Energy Information Administration (EIA), corporate financial data
submitted to the Security Exchange Commission (SEC), and information from previous studies.
Edits that checked for possible inconsistencies or errors within the submitted forms were also
developed and performed. In addition, analysts with extensive knowledge of the refinery
industry reviewed the data for inconsistencies or possible errors.

The validation of the Form PI-588 included:

   Part 3, Financial Health of the Refinery

   For publicly traded companies, responses to “Part 3, Financial Health of the Refinery” were
   compared to data reported to the SEC on Form 10-K. Edits were also developed and applied
   to all responses to insure the reasonableness of the data (e.g. the reported Gross Refining
   Margin is greater than the reported Net Refining Margin, the reported Rate of Return on
   capital projects greater than the reported Average Cost on capital projects,)

   Part 4. Cost of RFS2 Compliance – Refinery Level

   EIA data were used to validate responses to parts 4 and 5 of the PI-588 survey. The Office of
   Policy and International Affairs (PI) of DOE signed a Memorandum of Understanding with
   EIA that allowed PI to have access to petroleum data submitted to EIA from 2002 to the most
   current data available on appropriate weekly, monthly, and annual petroleum survey forms.
   The EIA data provided analysts with detailed respondent level data for analysis and
   background information, for use in portions of the report, and for validation of data provided
   by the respondents to the PI-588 survey.

   EIA refinery and terminal level receipts, inputs, and production data for motor gasoline
   blending components (MGBC), low and mid sulfur distillates, fuel ethanol, and bio-diesel
   submitted on Form EIA-810, “Monthly Refinery Report” and Form EIA-815, “Monthly Bulk
   Terminal and Blender Report” were used to validate refinery and terminal level input and
   blending cost of compliance data in Part 4 of Form PI-588.


   Part 5. Market Share – Refinery Level



Appendix E                                                                                    E-2
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 115 of 131




   EIA refinery level operable capacity, crude inputs, and throughput data from Form EIA-810
   were used to validate how much of the transportation fuel produced at the refinery could
   accept renewable fuels and then be sold as gasoline, gasoline blendstock, or diesel fuel.

   EIA refiner level data on Form EIA-782C, “Monthly Report of Prime Supplier Sales of
   Petroleum Products Sold for Local Consumption” were used to validate the responses to the
   market share questions for sales of gasoline and diesel fuel.


Validation Results
Data cells that failed edits or validation were reviewed by analysts. In some cases, the value was
manually adjusted. This usually occurred because of an incorrect unit of measure, e.g. the form
asked for thousands of barrels per day and the respondent obviously reported barrels per day.

One question was disqualified from the PI-588 survey responses. Question 4.13 “How many
RINS did you separate through blending in 2009?” was the source of 13 invalid and 7 valid
responses. The overwhelmingly problematic response was not included in the analysis. With the
removal of question 4.13, the overall invalid response rate for the survey was 13.4 percent.

For other edit or validation errors, the analysts determined if the response was reasonable or
consistent with other available information or if the difference between the expected response
and reported response was significant enough to change the determination of disproportionate
economic hardship. None of the edit or validation failures were found to be significant enough
to impact the refinery ranking scores in the scoring matrix developed to evaluate the individual
degree of impairment of disproportionate economic hardship. A summary of the responses by
participant may be found in Table E-3.




Appendix E                                                                                     E-3
                         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 116 of 131




Table E-3. PI-588 Survey Response and Disposition

[Redacted]




Appendix E                                                                                     E-4
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 117 of 131




Appendix F. Small Refinery Profiles

These profiles contained Business Confidential information and have been redacted.




Appendix F                                                                           F-1
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 118 of 131




Appendix G. Shutdown Refineries
The past two decades have witnessed the permanent shutdown of 66 refineries in the United
States. This appendix expands the discussion of shutdowns that appeared in Section X “Refinery
Viability”.

Shutdown U.S. Refining Capacity

As discussed in the Section X, refiners have experienced increasing costs due to environmental
regulations and periods of low U.S. refining margins over the past two decades. During the
period from 1990 to 2010 approximately 1.7 million barrels per day of U.S. refining capacity
was shut down (see Figure G-1). The majority of the shut down capacity consisted of small to
medium sized refineries. The loss of these smaller refineries, as well as existing refinery
expansions, contributed to an increase in the average U.S. refinery size – up by approximately 60
percent over the last 20 years.

Figure G-1. Average U.S. Refinery and Shutdown Refinery Sizes 1990 - 2010




Source: SAIC Analysis, EIA, Table 15. Refineries Permanently Shutdown By PAD District
http://www.eia.gov/pub/oil_gas/petroleum/data_publications/refinery_capacity_data/current/table15.pdf, BP Statistical
Review of World Energy – June 2010, U.S. Refining Capacities,
http://www.bp.com/sectiongenericarticle.do?categoryId=9023777&contentId=7044465 The Growing Threat to US
Refiners – U.S. Policy, Regulation and Low Cost Imports seen Triggering Rationalization, Brian L. Milne,
http://oilspot2.dtnenergy.com/e_article001715841.cfm, Accessed 10/13/10.




Appendix G                                                                                               G-1
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 119 of 131




This analysis considered the ownership, geographic location, capacity, and last year of operation
for the shutdown refineries. This history can help explain current stresses on refineries suffering
“disproportionate economic hardship.” Key features of the refinery shutdowns over the past 20
years (from Tables G-1) include:

           Total shutdown capacity of almost 1.7 million barrels per day was nearly equally divided
           between privately and publicly-owned refineries
           Approximately twice as many private refineries were shut down than public ones
           Almost three quarters (72 percent) of the refineries were shut down in the 1990’s. This
           includes:
               o 81 percent of the lost capacity (37 of 46 refineries) operated by privately-owned
               o 40 percent of the lost capacity (11 of 20 refineries) operated by publicly-owned
                   refineries was shut down during the 1990s
           Average size of privately-owned shutdown refineries were half as large as publicly-
           owned shutdown refineries
           Average size of shutdown refineries increased over time as the smaller-sized facilities
           were shuttered
           Large publicly-owned refineries became shutdown targets in 2009

Table G-1. U.S. Shutdown Refineries by Ownership and Date Shutdown, 1990-2010
                                                 Date of Shutdown
Measure        Ownership                                                                      Total
                            1990-1994    1995-1999 2000-2004 2005-2010          Unknown
              Private              23           14            5      3                1               46
Number
              Public                7            4            4      4                1               20
MBD           Private          326,450      375,350      123,315       32,500       6,100     863,715
Capacity      Public           229,675       98,500       83,880      414,000       3,000     829,055
Average       Private           14,193       26,811       24,663       10,833       6,100       18,776
Size
              Public            32,811       24,625       20,970      103,500       3,000       41,453
(MBD)

In addition to the timing of the shutdowns, the geographic distribution of those shutdowns is
important (see Table G-2).

           Most of the shutdown privately-owned refineries were located in PADDs 3 and 5
           Most of the shutdown publicly-owned refineries were located in PADDs 1 and 3
           Privately-owned shutdown refineries appear to be smaller than 33,000 barrels per day on
           average regardless of the location
           Shutdown privately-owned refineries were largest in PADD 2 are on average, twice as
           large as those in PADD 1 and three times as large as those in PADDs 3 and 4
           Publicly-owned shutdown refineries were largest in PADD 1 (over 82,000 barrels per
           day) and PADD 2 (almost 45,000 barrels per day)
           Publicly-owned refineries with capacities averaging 20,000 barrels per day were shut
           down in PADDs 3, 4, and 5



Appendix G                                                                                  G-2
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 120 of 131




Table G-2. U.S. Shutdown Refineries by Ownership and PADD, 1990-2010
                                                PADD
Measure      Ownership                                                            Total
                           1         2            3          4          5
             Private           4         10         17           1          14            46
Number
             Public            5          4          6           2           3            20
MBD          Private      57,350    323,815     187,700     10,000    284,850     863,715
Capacity     Public      413,000    177,500     132,680     48,000     57,875     829,055
Average      Private      14,338     32,382      11,041     10,000     20,346      18,776
Size
             Public       82,600     44,375      22,113     24,000     19,292      41,453
(MBD)

Refinery data presented in this appendix was developed from EIA listings of shutdown
refineries, enhanced by information gathered from corporate and news websites. The complete
listing is shown on Table G-3.




Appendix G                                                                            G-3
                        Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 121 of 131




Table G-3. Refinery Shutdowns 1990-2010




Appendix G                                                              G-4
             Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 122 of 131




Appendix G                                                   G-5
                                  Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 123 of 131



Notes: Most refineries become terminals after shut down, likely due to expensive cleanup when EPA licenses are revoked.
By converting to terminals, sites keep their licenses, do not have to perform expensive cleanups, and can restart operations without requiring new permits.
Refineries in bold were owned by public companies.
Sources: EIA, corporate and news websites.




Appendix G                                                                                                 G-6
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 124 of 131




Appendix H. Disproportionate Economic
Hardship
Refinery Rankings

The scoring matrix contained within the report evaluates the full impact of disproportionate
economic hardship on small refiners and assesses the individual degree of potential impairment.
The matrix is comprised of two major sections: one section combining the scoring for
disproportionate structural and economic weightings, and a separate section regarding the impact
of compliance on the viability of the firm. The ranking methodology is fully described within
the report. Table H-1 provides the detailed scores, and Figure H-1 provides the disproportionate
impacts and viability indices for each of the eighteen refineries that submitted sufficient data to
be evaluated.




Appendix H                                                                                      H-1
                     Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 125 of 131




Table H-1. Refinery Ranking Estimates


                                                 [Redacted]




Appendix H                                                                                 H-2
                        Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 126 of 131




Figure H-1. Refinery Rankings by PADD


                                                    [Redacted]




Appendix H                                                                                    H-3
Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 127 of 131




                     EXHIBIT B
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 128 of 131

EPA’s Acting Office Director of the Office of Transportation and Air Quality, Benjamin Hengst,
signed the following Request for Further Comment on 4/11/2019, and EPA is submitting it for
publication in the Federal Register (FR). While we have taken steps to ensure the accuracy of
this Internet version of the Request, it is not the official version. Please refer to the official
version in a forthcoming FR publication, which will appear on the Government Printing Office's
FDSys website (www.gpo.gov/fdsys/search/home.action) and on Regulations.gov
(www.regulations.gov) in Docket No. EPA-HQ-OAR-2016-0041. Once the official version of
this document is published in the FR, this version will be removed from the Internet and replaced
with a link to the official version.

                                                                                       6560-50-P

ENVIRONMENTAL PROTECTION AGENCY

40 CFR Parts 79 and 80

[EPA-HQ-OAR-2016-0041; FRL-XXXX-XX-XXX]

[RIN 2060-AS66]

Renewables Enhancement and Growth Support Rule

AGENCY: Environmental Protection Agency (EPA).

ACTION: Request for further comment.

SUMMARY: On November 16, 2016, the Environmental Protection Agency (EPA) proposed

the Renewables Enhancement and Growth Support (REGS) rule. As part of the REGS rule, EPA

proposed to codify a determination that basic information related to EPA actions on petitions for

Renewable Fuel Standard (RFS) small refinery and small refiner exemptions may not be claimed

as confidential business information. This document provides an opportunity to provide further

comment on that proposed determination.

DATES: Comments must be received on or before [INSERT DATE 15 DAYS AFTER DATE

OF PUBLICATION IN THE FEDERAL REGISTER].

ADDRESSES: You may send comments, identified by Docket ID No. EPA-HQ-OAR-2016-

0041, by any of the following methods:

   •    Federal eRulemaking Portal: https://www.regulations.gov (our preferred method). Follow

        the online instructions for submitting comments.
       Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 129 of 131




   •    Mail: U.S. Environmental Protection Agency, EPA Docket Center, [Insert Program

        Office Name] Docket, Mail Code 28221T, 1200 Pennsylvania Avenue NW, Washington,

        DC 20460.

   •    Hand Delivery / Courier: EPA Docket Center, WJC West Building, Room 3334, 1301

        Constitution Avenue, NW, Washington, DC 20004. The Docket Center’s hours of

        operations are 8:30 a.m. – 4:30 p.m., Monday – Friday (except Federal Holidays).

Instructions: All submissions received must include the Docket ID No. for this rulemaking.

Comments received may be posted without change to https://www.regulations.gov, including any

personal information provided. For detailed instructions on sending comments and additional

information on the rulemaking process, see the “Written Comments” heading of the

SUPPLEMENTARY INFORMATION section of this document.

FOR FURTHER INFORMATION CONTACT: Nick Parsons, Assessment and Standards

Division, Office of Transportation and Air Quality, Environmental Protection Agency, 2000

Traverwood Drive, Ann Arbor, MI 48105; telephone number: (734) 214-4479; email address:

parsons.nick@epa.gov. Comments on this proposal should not be submitted to this email

address, but rather through http://www.regulations.gov as discussed in the ADDRESSES

section.

SUPPLEMENTARY INFORMATION:

Written Comments. Submit your comments, identified by Docket ID No. EPA-HQ-OAR-2016-

0041, at https://www.regulations.gov (our preferred method), or the other methods identified in

the ADDRESSES section. Once submitted, comments cannot be edited or removed from the

docket. EPA may publish any comment received to its public docket. Do not submit

                                          Page 2 of 4

This document is a prepublication version, signed by EPA’s Acting Office Director of the Office
  of Transportation and Air Quality, Benjamin Hengst, on 4/11/2019. We have taken steps to
              ensure the accuracy of this version, but it is not the official version
         Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 130 of 131




electronically any information you consider to be Confidential Business Information (CBI) or

other information whose disclosure is restricted by statute. Multimedia submissions (audio,

video, etc.) must be accompanied by a written comment. The written comment is considered the

official comment and should include discussion of all points you wish to make. EPA will

generally not consider comments or comment contents located outside of the primary submission

(i.e., on the web, cloud, or other file sharing system). For additional submission methods, the full

EPA public comment policy, information about CBI or multimedia submissions, and general

guidance on making effective comments, please visit https://www.epa.gov/dockets/commenting-

epa-dockets.

Request for Comment. In the Renewables Enhancement and Growth Support (REGS) Rule (81

FR 80828, November 16, 2016), EPA proposed to codify a determination that basic information

related to EPA actions on petitions for RFS small refinery and small refiner exemptions may not

be claimed as CBI. 1 Specifically, the proposed regulations would specify that with respect to

each decision on a small refinery/refiner exemption request, we would release to the public the

petitioner’s name, the name and location of the facility for which relief was requested, the

general nature of the relief requested, the time period for which relief was requested, and the

extent to which EPA granted or denied the requested relief. EPA provided its rationale for such a

determination in Section VIII.O of the proposed REGS Rule preamble. EPA has decided to seek

additional comment on this proposed determination and is reopening the public comment period




1
    See 81 FR 80909–80910 (November 16, 2016).
                                                 Page 3 of 4

This document is a prepublication version, signed by EPA’s Acting Office Director of the Office
  of Transportation and Air Quality, Benjamin Hengst, on 4/11/2019. We have taken steps to
              ensure the accuracy of this version, but it is not the official version
      Case 1:18-cv-02031-JEB Document 51-1 Filed 10/27/20 Page 131 of 131

                     Renewables Enhancement and Growth Support Rule
                                      Page 4 of 4
on this matter through [INSERT DATE 15 DAYS AFTER DATE OF PUBLICATION IN

THE FEDERAL REGISTER]. EPA is not seeking comment on any other aspects of the

proposed REGS Rule at this time, and any comments received on topics other than the proposed

CBI determination will be deemed beyond-the-scope.




___________________________

Dated:




___________________________

Benjamin Hengst,

Acting Director, Office of Transportation and Air Quality.
